 


109 HR 5017 IH: 9/11 Commission Civil Liberties Board Act
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5017 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Shays (for himself and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Select Committee on Intelligence (Permanent Select), Government Reform, Armed Services, Judiciary, International Relations, Financial Services, Transportation and Infrastructure, Rules, Energy and Commerce, Ways and Means, and Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure the implementation of the recommendations of the National Commission on Terrorist Attacks Upon the United States. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Ensuring Implementation of the 9/11 Commission Report Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition; 9/11 Commission. 
Title I—Homeland security, emergency preparedness and response 
Subtitle A—Emergency Preparedness and Response 
Chapter 1—Emergency Preparedness 
Sec. 101. Adequate radio spectrum for first responders. 
Sec. 102. Report on establishing a unified incident command system. 
Sec. 103. Report on completing a national critical infrastructure risk and vulnerabilities assessment. 
Sec. 104. Private sector preparedness. 
Sec. 105. Relevant congressional committees defined. 
Chapter 2—Assistance for First Responders 
Sec. 111. Short title. 
Sec. 112. Findings. 
Sec. 113. Faster and Smarter Funding for First Responders. 
Sec. 114. Superseded provision. 
Sec. 115. Oversight. 
Sec. 116. GAO report on an inventory and status of Homeland Security first responder training. 
Sec. 117. Removal of civil liability barriers that discourage the donation of fire equipment to volunteer fire companies. 
Subtitle B—Transportation Security 
Sec. 121. Report on national strategy for transportation security. 
Sec. 122. Report on airline passenger pre-screening. 
Sec. 123. Report on detection of explosives at airline screening checkpoints. 
Sec. 124. Report on comprehensive screening program. 
Sec. 125. Relevant congressional committees defined. 
Subtitle C—Border Security 
Sec. 131. Counterterrorist travel intelligence. 
Sec. 132. Comprehensive screening system. 
Sec. 133. Biometric entry and exit data system. 
Sec. 134. International collaboration on border and document security. 
Sec. 135. Standardization of secure identification. 
Sec. 136. Security enhancements for social security cards. 
Title II—Reforming the institutions of government 
Subtitle A—Intelligence Community 
Sec. 201. Report on director of national intelligence. 
Sec. 202. Report on national counterterrorism center. 
Sec. 203. Report on creation of a Federal Bureau of Investigation national security workforce. 
Sec. 204. Report on new missions for the Director of the Central Intelligence Agency. 
Sec. 205. Report on incentives for information sharing. 
Sec. 206. Report on Presidential leadership of national security institutions in the information revolution. 
Sec. 207. Homeland airspace defense. 
Sec. 208. Semiannual report on plans and strategies of United States Northern Command for defense of the United States homeland. 
Sec. 209. Relevant congressional committees defined. 
Subtitle B—Civil Liberties and Executive Power 
Sec. 211. Report on the balance between security and civil liberties. 
Sec. 212. Privacy and civil liberties oversight board. 
Sec. 213. Set privacy guidelines for Government sharing of personal information. 
Sec. 214. Definition of relevant congressional committees for subtitle. 
Subtitle C—Homeland Security Committees 
Chapter 1—Homeland Security Reform in the House of Representatives 
Sec. 221. Committee on Homeland Security. 
Sec. 222. Committee on Intelligence. 
Sec. 223. Subcommittee limitation on Committee on Appropriations. 
Sec. 224. Membership on Committee on Appropriations. 
Sec. 225. Conforming amendments. 
Chapter 2—Homeland Security Oversight Reform in the Senate 
Subchapter A—Homeland Security 
Sec. 231. Homeland Security. 
Subchapter B—Intelligence Oversight Reform 
Sec. 241. Intelligence oversight. 
Subchapter C—Committee Status 
Sec. 251. Committee status. 
Subchapter D—Intelligence-Related Subcommittees 
Sec. 261. Subcommittee related to intelligence oversight. 
Sec. 262. Subcommittee related to intelligence appropriations. 
Chapter 3—Effective Date 
Sec. 271. Effective date. 
Subtitle D—Declassification of overall intelligence budget 
Sec. 281. Availability to public of certain intelligence funding information. 
Subtitle E—Standardize Security Clearances 
Sec. 282. Standardization of security clearances. 
Title III—Foreign policy, public diplomacy, and nonproliferation  
Subtitle A—Foreign Policy  
Sec. 301. Actions to ensure a long-term commitment to Afghanistan. 
Sec. 302. Actions to support Pakistan against extremists. 
Sec. 303. Actions to support reform in Saudi Arabia. 
Sec. 304. Elimination of terrorist sanctuaries. 
Sec. 305. Comprehensive coalition strategy against Islamist terrorism. 
Sec. 306.  Standards for the detention and humane treatment of captured terrorists. 
Sec. 307. Use of economic policies to combat terrorism. 
Sec. 308. Actions to ensure vigorous efforts against terrorist financing. 
Subtitle B—Public Diplomacy  
Sec. 311. Public diplomacy responsibilities of the Department of State and public diplomacy training of members of the Foreign Service. 
Sec. 312. International broadcasting. 
Sec. 313. Expansion of United States scholarship, exchange, and library programs in the Islamic world. 
Sec. 314. International Youth Opportunity Fund. 
Subtitle C—Nonproliferation 
Sec. 321. Short title. 
Sec. 322. Findings. 
Sec. 323. Establishment of Office of Nonproliferation Programs in the Executive Office of the President. 
Sec. 324. Removal of restrictions on Cooperative Threat Reduction programs. 
Sec. 325. Removal of restrictions on Department of Energy nonproliferation programs. 
Sec. 326. Modifications of authority to use Cooperative Threat Reduction program funds outside the former Soviet Union. 
Sec. 327. Modifications of authority to use International Nuclear Materials Protection and Cooperation program funds outside the former Soviet Union. 
Sec. 328. Special reports on adherence to arms control agreements and nonproliferation commitments. 
Sec. 329. Presidential report on impediments to certain nonproliferation activities. 
Sec. 330. Enhancement of Global Threat Reduction Initiative. 
Sec. 331. Expansion of Proliferation Security Initiative. 
Sec. 332. Sense of Congress relating to international security standards for nuclear weapons and materials. 
Sec. 333. Authorization of appropriations relating to inventory of Russian tactical nuclear warheads and data exchanges. 
Sec. 334. Report on accounting for and securing of Russia’s non-strategic nuclear weapons. 
Sec. 335. Research and development involving alternative use of weapons of mass destruction expertise. 
Sec. 336. Strengthening the Nuclear Nonproliferation Treaty. 
Sec. 337. Definitions. 
2.Definition; 9/11 CommissionIn this Act, the term 9/11 Commission means the National Commission on Terrorist Attacks Upon the United States. 
IHomeland security, emergency preparedness and response 
AEmergency Preparedness and Response 
1Emergency preparedness 
101.Adequate radio spectrum for first responders 
(a)Short titleThis chapter may be cited as the Homeland Emergency Response Operations Act or the HERO Act. 
(b)Prevention of delay in reassignment of 24 megahertz for public safety purposesSection 309(j)(14) of the Communications Act of 1934 (47 U.S.C. 309(j)(14)) is amended by adding at the end the following new subparagraph: 
 
(E)Extensions not permitted for channels (63, 64, 68 and 69) reassigned for public safety servicesNotwithstanding subparagraph (B), the Commission shall not grant any extension under such subparagraph from the limitation of subparagraph (A) with respect to the frequencies assigned, pursuant to section 337(a)(1), for public safety services. The Commission shall take all actions necessary to complete assignment of the electromagnetic spectrum between 764 and 776 megahertz, inclusive, and between 794 and 806 megahertz, inclusive, for public safety services and to permit operations by public safety services on those frequencies commencing no later than January 1, 2007.. 
102.Report on establishing a unified incident command system 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to establishing a unified incident command system. Such report shall include— 
(1)a certification by the Secretary of Homeland Security that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Homeland Security is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of Homeland Security expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
103.Report on completing a national critical infrastructure risk and vulnerabilities assessment 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to completing a national critical infrastructure risk and vulnerabilities assessment. Such report shall include— 
(1)a certification by the Secretary of Homeland Security that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Homeland Security is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of Homeland Security expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
104.Private sector preparednessThe Comptroller General of the United States shall submit to the Congress by not later than 90 days after the date of the enactment of this Act— 
(1)a determination of what has been done to enhance private sector preparedness for terrorist attack; and 
(2)recommendations of any additional congressional action or administrative action that is necessary to enhance such preparedness. 
105.Relevant congressional committees definedIn this chapter, the term relevant congressional committees means the Committee on Homeland Security, the Committee on Government Reform, and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Government Affairs and the Committee on Environment and Public Works of the Senate. 
2Assistance for first responders 
111.Short titleThis chapter may be cited as the Faster and Smarter Funding for First Responders Act of 2005. 
112.FindingsThe Congress finds the following: 
(1)In order to achieve its objective of preventing, minimizing the damage from, and assisting in the recovery from terrorist attacks, the Department of Homeland Security must play a leading role in assisting communities to reach the level of preparedness they need to prevent and respond to a terrorist attack. 
(2)First responder funding is not reaching the men and women of our Nation’s first response teams quickly enough, and sometimes not at all. 
(3)To reform the current bureaucratic process so that homeland security dollars reach the first responders who need it most, it is necessary to clarify and consolidate the authority and procedures of the Department of Homeland Security that support first responders. 
(4)Ensuring adequate resources for the new national mission of homeland security, without degrading the ability to address effectively other types of major disasters and emergencies, requires a discrete and separate grant making process for homeland security funds for first response to terrorist acts, on the one hand, and for first responder programs designed to meet pre-September 11 priorities, on the other. 
(5)While a discrete homeland security grant making process is necessary to ensure proper focus on the unique aspects of terrorism preparedness, it is essential that State and local strategies for utilizing such grants be integrated, to the greatest extent practicable, with existing State and local emergency management plans. 
(6)Homeland security grants to first responders must be based on the best intelligence concerning the capabilities and intentions of our terrorist enemies, and that intelligence must be used to target resources to the Nation’s greatest threats, vulnerabilities, and consequences. 
(7)The Nation’s first response capabilities will be improved by sharing resources, training, planning, personnel, and equipment among neighboring jurisdictions through mutual aid agreements and regional cooperation. Such regional cooperation should be supported, where appropriate, through direct grants from the Department of Homeland Security. 
(8)An essential prerequisite to achieving the Nation’s homeland security objectives for first responders is the establishment of well-defined national goals for terrorism preparedness. These goals should delineate the essential capabilities that every jurisdiction in the United States should possess or to which it should have access. 
(9)A national determination of essential capabilities is needed to identify levels of State and local government terrorism preparedness, to determine the nature and extent of State and local first responder needs, to identify the human and financial resources required to fulfill them, to direct funding to meet those needs, and to measure preparedness levels on a national scale. 
(10)To facilitate progress in achieving, maintaining, and enhancing essential capabilities for State and local first responders, the Department of Homeland Security should seek to allocate homeland security funding for first responders to meet nationwide needs. 
(11)Private sector resources and citizen volunteers can perform critical functions in assisting in preventing and responding to terrorist attacks, and should be integrated into State and local planning efforts to ensure that their capabilities and roles are understood, so as to provide enhanced State and local operational capability and surge capacity. 
(12)Public-private partnerships, such as the partnerships between the Business Executives for National Security and the States of New Jersey and Georgia, can be useful to identify and coordinate private sector support for State and local first responders. Such models should be expanded to cover all States and territories. 
(13)An important aspect of terrorism preparedness is measurability, so that it is possible to determine how prepared a State or local government is now, and what additional steps it needs to take, in order to prevent, prepare for, respond to, mitigate against, and recover from acts of terrorism. 
(14)The Department of Homeland Security should establish, publish, and regularly update national voluntary consensus standards for both equipment and training, in cooperation with both public and private sector standard setting organizations, to assist State and local governments in obtaining the equipment and training to attain the essential capabilities for first response to acts of terrorism, and to ensure that first responder funds are spent wisely. 
113.Faster and Smarter Funding for First Responders 
(a)In generalThe Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.) is amended— 
(1)in section 1(b) in the table of contents by adding at the end the following: 
 
 
Title XVIII—Funding for First Responders 
Sec. 1801. Definitions. 
Sec. 1802. Faster and Smarter Funding for First Responders. 
Sec. 1803. Covered grant eligibility and criteria. 
Sec. 1804. Risk-based evaluation and prioritization. 
Sec. 1805. Task Force on Terrorism Preparedness for First Responders. 
Sec. 1806. Use of funds and accountability requirements. 
Sec. 1807. National standards for first responder equipment and training.. 
(2)by adding at the end the following: 
 
XVIIIFunding for First Responders 
1801.DefinitionsIn this title: 
(1)BoardThe term Board means the First Responder Grants Board established under section 1804. 
(2)Covered grantThe term covered grant means any grant to which this title applies under section 1802. 
(3)Directly eligible tribeThe term directly eligible tribe means any Indian tribe or consortium of Indian tribes that— 
(A)meets the criteria for inclusion in the qualified applicant pool for Self-Governance that are set forth in section 402(c) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458bb(c)); 
(B)employs at least 10 full-time personnel in a law enforcement or emergency response agency with the capacity to respond to calls for law enforcement or emergency services; and 
(C) 
(i)is located on, or within 5 miles of, an international border or waterway; 
(ii)is located within 5 miles of a facility designated as high-risk critical infrastructure by the Secretary; 
(iii)is located within or contiguous to one of the 50 largest metropolitan statistical areas in the United States; or 
(iv)has more than 1,000 square miles of Indian country, as that term is defined in section 1151 of title 18, United States Code. 
(4)Elevations in the threat alert levelThe term elevations in the threat alert level means any designation (including those that are less than national in scope) that raises the homeland security threat level to either the highest or second highest threat level under the Homeland Security Advisory System referred to in section 201(d)(7). 
(5)Emergency preparednessThe term emergency preparedness shall have the same meaning that term has under section 602 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195a). 
(6)Essential capabilitiesThe term essential capabilities means the levels, availability, and competence of emergency personnel, planning, training, and equipment across a variety of disciplines needed to effectively and efficiently prevent, prepare for, respond to, and recover from acts of terrorism consistent with established practices. 
(7)First responderThe term first responder shall have the same meaning as the term emergency response provider. 
(8)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaskan Native village or regional or village corporation as defined in or established pursuant to the Alaskan Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(9)RegionThe term region means— 
(A)any geographic area consisting of all or parts of 2 or more contiguous States, counties, municipalities, or other local governments that have a combined population of at least 1,650,000 or have an area of not less than 20,000 square miles, and that, for purposes of an application for a covered grant, is represented by 1 or more governments or governmental agencies within such geographic area, and that is established by law or by agreement of 2 or more such governments or governmental agencies in a mutual aid agreement; or 
(B)any other combination of contiguous local government units (including such a combination established by law or agreement of two or more governments or governmental agencies in a mutual aid agreement) that is formally certified by the Secretary as a region for purposes of this title with the consent of— 
(i)the State or States in which they are located, including a multi-State entity established by a compact between two or more States; and 
(ii)the incorporated municipalities, counties, and parishes that they encompass. 
(10)Task ForceThe term Task Force means the Task Force on Terrorism Preparedness for First Responders established under section 1805. 
(11)Terrorism preparednessThe term terrorism preparedness means any activity designed to improve the ability to prevent, prepare for, respond to, mitigate against, or recover from threatened or actual terrorist attacks. 
1802.Faster and Smarter Funding for First Responders 
(a)Covered grantsThis title applies to grants provided by the Department to States, regions, or directly eligible tribes for the primary purpose of improving the ability of first responders to prevent, prepare for, respond to, mitigate against, or recover from threatened or actual terrorist attacks, especially those involving weapons of mass destruction, administered under the following: 
(1)State Homeland Security grant programThe State Homeland Security Grant Program of the Department, or any successor to such grant program. 
(2)Urban area security initiativeThe Urban Area Security Initiative of the Department, or any successor to such grant program. 
(3)Law Enforcement Terrorism Prevention ProgramThe Law Enforcement Terrorism Prevention Program of the Department, or any successor to such grant program. 
(b)Excluded programsThis title does not apply to or otherwise affect the following Federal grant programs or any grant under such a program: 
(1)Nondepartment programsAny Federal grant program that is not administered by the Department. 
(2)Fire grant programsThe fire grant programs authorized by sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229, 2229a). 
(3)Emergency management planning and assistance account grantsThe Emergency Management Performance Grant program and the Urban Search and Rescue Grants program authorized by title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et seq.); the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2000 (113 Stat. 1047 et seq.); and the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.). 
1803.Covered grant eligibility and criteria 
(a)Grant eligibilityAny State, region, or directly eligible tribe shall be eligible to apply for a covered grant. 
(b)Grant criteriaThe Secretary shall award covered grants to assist States and local governments in achieving, maintaining, and enhancing the essential capabilities for terrorism preparedness established by the Secretary. 
(c)State Homeland Security plans 
(1)Submission of plansThe Secretary shall require that any State applying to the Secretary for a covered grant must submit to the Secretary a 3-year State homeland security plan that— 
(A)describes the essential capabilities that communities within the State should possess, or to which they should have access, based upon the terrorism risk factors relevant to such communities, in order to meet the Department’s goals for terrorism preparedness; 
(B)demonstrates the extent to which the State has achieved the essential capabilities that apply to the State; 
(C)demonstrates the needs of the State necessary to achieve, maintain, or enhance the essential capabilities that apply to the State; 
(D)includes a prioritization of such needs based on threat, vulnerability, and consequence assessment factors applicable to the State; 
(E)describes how the State intends— 
(i)to address such needs at the city, county, regional, tribal, State, and interstate level, including a precise description of any regional structure the State has established for the purpose of organizing homeland security preparedness activities funded by covered grants; 
(ii)to use all Federal, State, and local resources available for the purpose of addressing such needs; and 
(iii)to give particular emphasis to regional planning and cooperation, including the activities of multijurisdictional planning agencies governed by local officials, both within its jurisdictional borders and with neighboring States; 
(F)with respect to the emergency preparedness of first responders, addresses the unique aspects of terrorism as part of a comprehensive State emergency management plan; and 
(G)provides for coordination of response and recovery efforts at the local level, including procedures for effective incident command in conformance with the National Incident Management System. 
(2)ConsultationThe State plan submitted under paragraph (1) shall be developed in consultation with and subject to appropriate comment by local governments and first responders within the State. 
(3)Approval by SecretaryThe Secretary may not award any covered grant to a State unless the Secretary has approved the applicable State homeland security plan. 
(4)RevisionsA State may revise the applicable State homeland security plan approved by the Secretary under this subsection, subject to approval of the revision by the Secretary. 
(d)Consistency with State plansThe Secretary shall ensure that each covered grant is used to supplement and support, in a consistent and coordinated manner, the applicable State homeland security plan or plans. 
(e)Application for grant 
(1)In generalExcept as otherwise provided in this subsection, any State, region, or directly eligible tribe may apply for a covered grant by submitting to the Secretary an application at such time, in such manner, and containing such information as is required under this subsection, or as the Secretary may reasonably require. 
(2)Deadlines for applications and awardsAll applications for covered grants must be submitted at such time as the Secretary may reasonably require for the fiscal year for which they are submitted. The Secretary shall award covered grants pursuant to all approved applications for such fiscal year as soon as practicable, but not later than March 1 of such year. 
(3)Availability of fundsAll funds awarded by the Secretary under covered grants in a fiscal year shall be available for obligation through the end of the subsequent fiscal year. 
(4)Minimum contents of applicationThe Secretary shall require that each applicant include in its application, at a minimum— 
(A)the purpose for which the applicant seeks covered grant funds and the reasons why the applicant needs the covered grant to meet the essential capabilities for terrorism preparedness within the State, region, or directly eligible tribe to which the application pertains; 
(B)a description of how, by reference to the applicable State homeland security plan or plans under subsection (c), the allocation of grant funding proposed in the application, including, where applicable, the amount not passed through under section 1806(g)(1), would assist in fulfilling the essential capabilities for terrorism preparedness specified in such plan or plans; 
(C)a statement of whether a mutual aid agreement applies to the use of all or any portion of the covered grant funds; 
(D)if the applicant is a State, a description of how the State plans to allocate the covered grant funds to regions, local governments, and Indian tribes; 
(E)if the applicant is a region— 
(i)a precise geographical description of the region and a specification of all participating and nonparticipating local governments within the geographical area comprising that region; 
(ii)a specification of what governmental entity within the region will administer the expenditure of funds under the covered grant; and 
(iii)a designation of a specific individual to serve as regional liaison; 
(F)a capital budget showing how the applicant intends to allocate and expend the covered grant funds; 
(G)if the applicant is a directly eligible tribe, a designation of a specific individual to serve as the tribal liaison; and 
(H)a statement of how the applicant intends to meet the matching requirement, if any, that applies under section 1806(g)(2). 
(5)Regional applications 
(A)Relationship to State applicationsA regional application— 
(i)shall be coordinated with an application submitted by the State or States of which such region is a part; 
(ii)shall supplement and avoid duplication with such State application; and 
(iii)shall address the unique regional aspects of such region’s terrorism preparedness needs beyond those provided for in the application of such State or States. 
(B)State review and submissionTo ensure the consistency required under subsection (d) and the coordination required under subparagraph (A) of this paragraph, an applicant that is a region must submit its application to each State of which any part is included in the region for review and concurrence prior to the submission of such application to the Secretary. The regional application shall be transmitted to the Secretary through each such State within 30 days of its receipt, unless the Governor of such a State notifies the Secretary, in writing, that such regional application is inconsistent with the State’s homeland security plan and provides an explanation of the reasons therefor. 
(C)Distribution of regional awardsIf the Secretary approves a regional application, then the Secretary shall distribute a regional award to the State or States submitting the applicable regional application under subparagraph (B), and each such State shall, not later than the end of the 45-day period beginning on the date after receiving a regional award, pass through to the region all covered grant funds or resources purchased with such funds, except those funds necessary for the State to carry out its responsibilities with respect to such regional application: Provided, That in no such case shall the State or States pass through to the region less than 80 percent of the regional award. 
(D)Certifications regarding distribution of grant funds to regionsAny State that receives a regional award under subparagraph (C) shall certify to the Secretary, by not later than 30 days after the expiration of the period described in subparagraph (C) with respect to the grant, that the State has made available to the region the required funds and resources in accordance with subparagraph (C). 
(E)Direct payments to regionsIf any State fails to pass through a regional award to a region as required by subparagraph (C) within 45 days after receiving such award and does not request or receive an extension of such period under section 1806(h)(2), the region may petition the Secretary to receive directly the portion of the regional award that is required to be passed through to such region under subparagraph (C). 
(F)Regional liaisonsA regional liaison designated under paragraph (4)(E)(iii) shall— 
(i)coordinate with Federal, State, local, regional, and private officials within the region concerning terrorism preparedness; 
(ii)develop a process for receiving input from Federal, State, local, regional, and private sector officials within the region to assist in the development of the regional application and to improve the region’s access to covered grants; and 
(iii)administer, in consultation with State, local, regional, and private officials within the region, covered grants awarded to the region. 
(6)Tribal applications 
(A)Submission to the State or StatesTo ensure the consistency required under subsection (d), an applicant that is a directly eligible tribe must submit its application to each State within the boundaries of which any part of such tribe is located for direct submission to the Department along with the application of such State or States. 
(B)Opportunity for State commentBefore awarding any covered grant to a directly eligible tribe, the Secretary shall provide an opportunity to each State within the boundaries of which any part of such tribe is located to comment to the Secretary on the consistency of the tribe’s application with the State’s homeland security plan. Any such comments shall be submitted to the Secretary concurrently with the submission of the State and tribal applications. 
(C)Final authorityThe Secretary shall have final authority to determine the consistency of any application of a directly eligible tribe with the applicable State homeland security plan or plans, and to approve any application of such tribe. The Secretary shall notify each State within the boundaries of which any part of such tribe is located of the approval of an application by such tribe. 
(D)Tribal liaisonA tribal liaison designated under paragraph (4)(G) shall— 
(i)coordinate with Federal, State, local, regional, and private officials concerning terrorism preparedness; 
(ii)develop a process for receiving input from Federal, State, local, regional, and private sector officials to assist in the development of the application of such tribe and to improve the tribe’s access to covered grants; and 
(iii)administer, in consultation with State, local, regional, and private officials, covered grants awarded to such tribe. 
(E)Limitation on the number of direct grantsThe Secretary may make covered grants directly to not more than 20 directly eligible tribes per fiscal year. 
(F)Tribes not receiving direct grantsAn Indian tribe that does not receive a grant directly under this section is eligible to receive funds under a covered grant from the State or States within the boundaries of which any part of such tribe is located, consistent with the homeland security plan of the State as described in subsection (c). If a State fails to comply with section 1806(g)(1), the tribe may request payment under section 1806(h)(3) in the same manner as a local government. 
(7)Equipment standardsIf an applicant for a covered grant proposes to upgrade or purchase, with assistance provided under the grant, new equipment or systems that do not meet or exceed any applicable national voluntary consensus standards established by the Secretary, the applicant shall include in the application an explanation of why such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed such standards. 
1804.Risk-based evaluation and prioritization 
(a)First Responder Grants Board 
(1)Establishment of BoardThe Secretary shall establish a First Responder Grants Board, consisting of— 
(A)the Secretary; 
(B)the Under Secretary for Emergency Preparedness and Response; 
(C)the Under Secretary for Border and Transportation Security; 
(D)the Under Secretary for Information Analysis and Infrastructure Protection; 
(E)the Under Secretary for Science and Technology; 
(F)the Director of the Office for Domestic Preparedness; 
(G)the Administrator of the United States Fire Administration; and 
(H)the Administrator of the Animal and Plant Health Inspection Service. 
(2)Chairman 
(A)In generalThe Secretary shall be the Chairman of the Board. 
(B)Exercise of authorities by deputy SecretaryThe Deputy Secretary of Homeland Security may exercise the authorities of the Chairman, if the Secretary so directs. 
(b)Functions of Under SecretariesThe Under Secretaries referred to in subsection (a)(1) shall seek to ensure that the relevant expertise and input of the staff of their directorates are available to and considered by the Board. 
(c)Prioritization of grant applications 
(1)Factors to be consideredThe Board shall evaluate and annually prioritize all pending applications for covered grants based upon the degree to which they would, by achieving, maintaining, or enhancing the essential capabilities of the applicants on a nationwide basis, lessen the threat to, vulnerability of, and consequences for persons (including transient commuting and tourist populations) and critical infrastructure. Such evaluation and prioritization shall be based upon the most current risk assessment available by the Directorate for Information Analysis and Infrastructure Protection of the threats of terrorism against the United States. The Board shall coordinate with State, local, regional, and tribal officials in establishing criteria for evaluating and prioritizing applications for covered grants. 
(2)Critical infrastructure sectorsThe Board specifically shall consider threats of terrorism against the following critical infrastructure sectors in all areas of the United States, urban and rural: 
(A)Agriculture and food. 
(B)Banking and finance. 
(C)Chemical industries. 
(D)The defense industrial base. 
(E)Emergency services. 
(F)Energy. 
(G)Government facilities. 
(H)Postal and shipping. 
(I)Public health and health care. 
(J)Information technology. 
(K)Telecommunications. 
(L)Transportation systems. 
(M)Water. 
(N)Dams. 
(O)Commercial facilities. 
(P)National monuments and icons.The order in which the critical infrastructure sectors are listed in this paragraph shall not be construed as an order of priority for consideration of the importance of such sectors. 
(3)Types of threatThe Board specifically shall consider the following types of threat to the critical infrastructure sectors described in paragraph (2), and to populations in all areas of the United States, urban and rural: 
(A)Biological threats. 
(B)Nuclear threats. 
(C)Radiological threats. 
(D)Incendiary threats. 
(E)Chemical threats. 
(F)Explosives. 
(G)Suicide bombers. 
(H)Cyber threats. 
(I)Any other threats based on proximity to specific past acts of terrorism or the known activity of any terrorist group.The order in which the types of threat are listed in this paragraph shall not be construed as an order of priority for consideration of the importance of such threats. 
(4)Consideration of additional factorsThe Board shall take into account any other specific threat to a population (including a transient commuting or tourist population) or critical infrastructure sector that the Board has determined to exist. In evaluating the threat to a population or critical infrastructure sector, the Board shall give greater weight to threats of terrorism based upon their specificity and credibility, including any pattern of repetition. 
(5)Minimum amountsAfter evaluating and prioritizing grant applications under paragraph (1), the Board shall ensure that, for each fiscal year— 
(A)each of the States, other than the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, that has an approved State homeland security plan receives no less than 0.25 percent of the funds available for covered grants for that fiscal year for purposes of implementing its homeland security plan in accordance with the prioritization of needs under section 1803(c)(1)(D); 
(B)each of the States, other than the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, that has an approved State homeland security plan and that meets one or both of the additional high-risk qualifying criteria under paragraph (6) receives no less than 0.45 percent of the funds available for covered grants for that fiscal year for purposes of implementing its homeland security plan in accordance with the prioritization of needs under section 1803(c)(1)(D); 
(C)the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands each receives no less than 0.08 percent of the funds available for covered grants for that fiscal year for purposes of implementing its approved State homeland security plan in accordance with the prioritization of needs under section 1803(c)(1)(D); and 
(D)directly eligible tribes collectively receive no less than 0.08 percent of the funds available for covered grants for such fiscal year for purposes of addressing the needs identified in the applications of such tribes, consistent with the homeland security plan of each State within the boundaries of which any part of any such tribe is located, except that this clause shall not apply with respect to funds available for a fiscal year if the Secretary receives less than 5 applications for such fiscal year from such tribes under section 1803(e)(6)(A) or does not approve at least one such application. 
(6)Additional high-risk qualifying criteriaFor purposes of paragraph (5)(B), additional high-risk qualifying criteria consist of— 
(A)having a significant international land border; or 
(B)adjoining a body of water within North America through which an international boundary line extends. 
(d)Effect of regional awards on State minimumAny regional award, or portion thereof, provided to a State under section 1803(e)(5)(C) shall not be considered in calculating the minimum State award under subsection (c)(5) of this section. 
1805.Task Force on Terrorism Preparedness for First Responders 
(a)EstablishmentTo assist the Secretary in updating, revising, or replacing essential capabilities for terrorism preparedness, the Secretary shall establish an advisory body pursuant to section 871(a) not later than 60 days after the date of the enactment of this section, which shall be known as the Task Force on Terrorism Preparedness for First Responders. 
(b)Update, revise, or replaceThe Secretary shall regularly update, revise, or replace the essential capabilities for terrorism preparedness as necessary, but not less than every 3 years. 
(c)Report 
(1)In generalThe Task Force shall submit to the Secretary, by not later than 12 months after its establishment by the Secretary under subsection (a) and not later than every 2 years thereafter, a report on its recommendations for essential capabilities for terrorism preparedness. 
(2)ContentsEach report shall— 
(A)include a priority ranking of essential capabilities in order to provide guidance to the Secretary and to the Congress on determining the appropriate allocation of, and funding levels for, first responder needs; 
(B)set forth a methodology by which any State or local government will be able to determine the extent to which it possesses or has access to the essential capabilities that States and local governments having similar risks should obtain; 
(C)describe the availability of national voluntary consensus standards, and whether there is a need for new national voluntary consensus standards, with respect to first responder training and equipment; 
(D)include such additional matters as the Secretary may specify in order to further the terrorism preparedness capabilities of first responders; and 
(E)include such revisions to the contents of previous reports as are necessary to take into account changes in the most current risk assessment available by the Directorate for Information Analysis and Infrastructure Protection or other relevant information as determined by the Secretary. 
(3)Consistency with Federal working groupThe Task Force shall ensure that its recommendations for essential capabilities for terrorism preparedness are, to the extent feasible, consistent with any preparedness goals or recommendations of the Federal working group established under section 319F(a) of the Public Health Service Act (42 U.S.C. 247d–6(a)). 
(4)ComprehensivenessThe Task Force shall ensure that its recommendations regarding essential capabilities for terrorism preparedness are made within the context of a comprehensive State emergency management system. 
(5)Prior measuresThe Task Force shall ensure that its recommendations regarding essential capabilities for terrorism preparedness take into account any capabilities that State or local officials have determined to be essential and have undertaken since September 11, 2001, to prevent, prepare for, respond to, or recover from terrorist attacks. 
(d)Membership 
(1)In generalThe Task Force shall consist of 25 members appointed by the Secretary, and shall, to the extent practicable, represent a geographic (including urban and rural) and substantive cross section of governmental and nongovernmental first responder disciplines from the State and local levels, including as appropriate— 
(A)members selected from the emergency response field, including fire service and law enforcement, hazardous materials response, emergency medical services, and emergency management personnel (including public works personnel routinely engaged in emergency response); 
(B)health scientists, emergency and inpatient medical providers, and public health professionals, including experts in emergency health care response to chemical, biological, radiological, and nuclear terrorism, and experts in providing mental health care during emergency response operations; 
(C)experts from Federal, State, and local governments, and the private sector, representing standards-setting organizations, including representation from the voluntary consensus codes and standards development community, particularly those with expertise in first responder disciplines; and 
(D)State and local officials with expertise in terrorism preparedness, subject to the condition that if any such official is an elected official representing one of the two major political parties, an equal number of elected officials shall be selected from each such party. 
(2)Coordination with the Department of health and health servicesIn the selection of members of the Task Force who are health professionals, including emergency medical professionals, the Secretary shall coordinate such selection with the Secretary of Health and Human Services. 
(3)Ex officio membersThe Secretary and the Secretary of Health and Human Services shall each designate one or more officers of their respective Departments to serve as ex officio members of the Task Force. One of the ex officio members from the Department of Homeland Security shall be the designated officer of the Federal Government for purposes of subsection (e) of section 10 of the Federal Advisory Committee Act (5 App. U.S.C.). 
(e)Applicability of Federal Advisory Committee ActNotwithstanding section 871(a), the Federal Advisory Committee Act (5 App. U.S.C.), including subsections (a), (b), and (d) of section 10 of such Act, and section 552b(c) of title 5, United States Code, shall apply to the Task Force. 
1806.Use of funds and accountability requirements 
(a)In generalA covered grant may be used for— 
(1)purchasing or upgrading equipment, including computer software, to enhance terrorism preparedness; 
(2)exercises to strengthen terrorism preparedness; 
(3)training for prevention (including detection) of, preparedness for, response to, or recovery from attacks involving weapons of mass destruction, including training in the use of equipment and computer software; 
(4)developing or updating State homeland security plans, risk assessments, mutual aid agreements, and emergency management plans to enhance terrorism preparedness; 
(5)establishing or enhancing mechanisms for sharing terrorism threat information; 
(6)systems architecture and engineering, program planning and management, strategy formulation and strategic planning, life-cycle systems design, product and technology evaluation, and prototype development for terrorism preparedness purposes; 
(7)additional personnel costs resulting from— 
(A)elevations in the threat alert level of the Homeland Security Advisory System by the Secretary, or a similar elevation in threat alert level issued by a State, region, or local government with the approval of the Secretary; 
(B)travel to and participation in exercises and training in the use of equipment and on prevention activities; and 
(C)the temporary replacement of personnel during any period of travel to and participation in exercises and training in the use of equipment and on prevention activities; 
(8)the costs of equipment (including software) required to receive, transmit, handle, and store classified information; 
(9)protecting critical infrastructure against potential attack by the addition of barriers, fences, gates, and other such devices, except that the cost of such measures may not exceed the greater of— 
(A)$1,000,000 per project; or 
(B)such greater amount as may be approved by the Secretary, which may not exceed 10 percent of the total amount of the covered grant; 
(10)the costs of commercially available interoperable communications equipment (which, where applicable, is based on national, voluntary consensus standards) that the Secretary, in consultation with the Chairman of the Federal Communications Commission, deems best suited to facilitate interoperability, coordination, and integration between and among emergency communications systems, and that complies with prevailing grant guidance of the Department for interoperable communications; 
(11)educational curricula development for first responders to ensure that they are prepared for terrorist attacks; 
(12)training and exercises to assist public elementary and secondary schools in developing and implementing programs to instruct students regarding age-appropriate skills to prevent, prepare for, respond to, mitigate against, or recover from an act of terrorism; 
(13)paying of administrative expenses directly related to administration of the grant, except that such expenses may not exceed 3 percent of the amount of the grant; 
(14)paying for the conduct of any activity permitted under the Law Enforcement Terrorism Prevention Program, or any such successor to such program; and 
(15)other appropriate activities as determined by the Secretary. 
(b)Prohibited usesFunds provided as a covered grant may not be used— 
(1)to supplant State or local funds; 
(2)to construct buildings or other physical facilities; 
(3)to acquire land; or 
(4)for any State or local government cost sharing contribution. 
(c)Multiple-Purpose fundsNothing in this section shall be construed to preclude State and local governments from using covered grant funds in a manner that also enhances first responder preparedness for emergencies and disasters unrelated to acts of terrorism, if such use assists such governments in achieving essential capabilities for terrorism preparedness established by the Secretary. 
(d)Reimbursement of costs 
(1)In addition to the activities described in subsection (a), a covered grant may be used to provide a reasonable stipend to paid-on-call or volunteer first responders who are not otherwise compensated for travel to or participation in training covered by this section. Any such reimbursement shall not be considered compensation for purposes of rendering such a first responder an employee under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). 
(2)An applicant for a covered grant may petition the Secretary for the reimbursement of the cost of any activity relating to prevention (including detection) of, preparedness for, response to, or recovery from acts of terrorism that is a Federal duty and usually performed by a Federal agency, and that is being performed by a State or local government (or both) under agreement with a Federal agency. 
(e)Assistance requirementThe Secretary may not require that equipment paid for, wholly or in part, with funds provided as a covered grant be made available for responding to emergencies in surrounding States, regions, and localities, unless the Secretary undertakes to pay the costs directly attributable to transporting and operating such equipment during such response. 
(f)Flexibility in unspent Homeland Security grant fundsUpon request by the recipient of a covered grant, the Secretary may authorize the grantee to transfer all or part of funds provided as the covered grant from uses specified in the grant agreement to other uses authorized under this section, if the Secretary determines that such transfer is in the interests of homeland security. 
(g)State, regional, and tribal responsibilities 
(1)Pass-throughThe Secretary shall require a recipient of a covered grant that is a State to obligate or otherwise make available to local governments, first responders, and other local groups, to the extent required under the State homeland security plan or plans specified in the application for the grant, not less than 80 percent of the grant funds, resources purchased with the grant funds having a value equal to at least 80 percent of the amount of the grant, or a combination thereof, by not later than the end of the 45-day period beginning on the date the grant recipient receives the grant funds. 
(2)Cost sharing 
(A)In generalThe Federal share of the costs of an activity carried out with a covered grant to a State, region, or directly eligible tribe awarded after the 2-year period beginning on the date of the enactment of this section shall not exceed 75 percent. 
(B)Interim ruleThe Federal share of the costs of an activity carried out with a covered grant awarded before the end of the 2-year period beginning on the date of the enactment of this section shall be 100 percent. 
(C)In-kind matchingEach recipient of a covered grant may meet the matching requirement under subparagraph (A) by making in-kind contributions of goods or services that are directly linked with the purpose for which the grant is made, including, but not limited to, any necessary personnel overtime, contractor services, administrative costs, equipment fuel and maintenance, and rental space. 
(3)Certifications regarding distribution of grant funds to local governmentsAny State that receives a covered grant shall certify to the Secretary, by not later than 30 days after the expiration of the period described in paragraph (1) with respect to the grant, that the State has made available for expenditure by local governments, first responders, and other local groups the required amount of grant funds pursuant to paragraph (1). 
(4)Quarterly report on Homeland Security spendingThe Federal share described in paragraph (2)(A) may be increased by up to 2 percent for any State, region, or directly eligible tribe that, not later than 30 days after the end of each fiscal quarter, submits to the Secretary a report on that fiscal quarter. Each such report must include, for each recipient of a covered grant or a pass-through under paragraph (1)— 
(A)the amount obligated to that recipient in that quarter; 
(B)the amount expended by that recipient in that quarter; and 
(C)a summary description of the items purchased by such recipient with such amount. 
(5)Annual report on Homeland Security spendingEach recipient of a covered grant shall submit an annual report to the Secretary not later than 60 days after the end of each Federal fiscal year. Each recipient of a covered grant that is a region must simultaneously submit its report to each State of which any part is included in the region. Each recipient of a covered grant that is a directly eligible tribe must simultaneously submit its report to each State within the boundaries of which any part of such tribe is located. Each report must include the following: 
(A)The amount, ultimate recipients, and dates of receipt of all funds received under the grant during the previous fiscal year. 
(B)The amount and the dates of disbursements of all such funds expended in compliance with paragraph (1) or pursuant to mutual aid agreements or other sharing arrangements that apply within the State, region, or directly eligible tribe, as applicable, during the previous fiscal year. 
(C)How the funds were utilized by each ultimate recipient or beneficiary during the preceding fiscal year. 
(D)The extent to which essential capabilities identified in the applicable State homeland security plan or plans were achieved, maintained, or enhanced as the result of the expenditure of grant funds during the preceding fiscal year. 
(E)The extent to which essential capabilities identified in the applicable State homeland security plan or plans remain unmet. 
(6)Inclusion of restricted annexesA recipient of a covered grant may submit to the Secretary an annex to the annual report under paragraph (5) that is subject to appropriate handling restrictions, if the recipient believes that discussion in the report of unmet needs would reveal sensitive but unclassified information. 
(7)Provision of reportsThe Secretary shall ensure that each annual report under paragraph (5) is provided to the Under Secretary for Emergency Preparedness and Response and the Director of the Office for Domestic Preparedness. 
(h)Incentives to efficient administration of Homeland Security grants 
(1)Penalties for delay in passing through local shareIf a recipient of a covered grant that is a State fails to pass through to local governments, first responders, and other local groups funds or resources required by subsection (g)(1) within 45 days after receiving funds under the grant, the Secretary may— 
(A)reduce grant payments to the grant recipient from the portion of grant funds that is not required to be passed through under subsection (g)(1); 
(B)terminate payment of funds under the grant to the recipient, and transfer the appropriate portion of those funds directly to local first responders that were intended to receive funding under that grant; or 
(C)impose additional restrictions or burdens on the recipient’s use of funds under the grant, which may include— 
(i)prohibiting use of such funds to pay the grant recipient’s grant-related overtime or other expenses; 
(ii)requiring the grant recipient to distribute to local government beneficiaries all or a portion of grant funds that are not required to be passed through under subsection (g)(1); or 
(iii)for each day that the grant recipient fails to pass through funds or resources in accordance with subsection (g)(1), reducing grant payments to the grant recipient from the portion of grant funds that is not required to be passed through under subsection (g)(1), except that the total amount of such reduction may not exceed 20 percent of the total amount of the grant. 
(2)Extension of periodThe Governor of a State may request in writing that the Secretary extend the 45-day period under section 1803(e)(5)(E) or paragraph (1) for an additional 15-day period. The Secretary may approve such a request, and may extend such period for additional 15-day periods, if the Secretary determines that the resulting delay in providing grant funding to the local government entities that will receive funding under the grant will not have a significant detrimental impact on such entities’ terrorism preparedness efforts. 
(3)Provision of non-local share to local government 
(A)In generalThe Secretary may upon request by a local government pay to the local government a portion of the amount of a covered grant awarded to a State in which the local government is located, if— 
(i)the local government will use the amount paid to expedite planned enhancements to its terrorism preparedness as described in any applicable State homeland security plan or plans; 
(ii)the State has failed to pass through funds or resources in accordance with subsection (g)(1); and 
(iii)the local government complies with subparagraphs (B) and (C). 
(B)Showing requiredTo receive a payment under this paragraph, a local government must demonstrate that— 
(i)it is identified explicitly as an ultimate recipient or intended beneficiary in the approved grant application; 
(ii)it was intended by the grantee to receive a severable portion of the overall grant for a specific purpose that is identified in the grant application; 
(iii)it petitioned the grantee for the funds or resources after expiration of the period within which the funds or resources were required to be passed through under subsection (g)(1); and 
(iv)it did not receive the portion of the overall grant that was earmarked or designated for its use or benefit. 
(C)Effect of paymentPayment of grant funds to a local government under this paragraph— 
(i)shall not affect any payment to another local government under this paragraph; and 
(ii)shall not prejudice consideration of a request for payment under this paragraph that is submitted by another local government. 
(D)Deadline for action by SecretaryThe Secretary shall approve or disapprove each request for payment under this paragraph by not later than 15 days after the date the request is received by the Department. 
(i)Reports to CongressThe Secretary shall submit an annual report to the Congress by January 31 of each year covering the preceding fiscal year— 
(1)describing in detail the amount of Federal funds provided as covered grants that were directed to each State, region, and directly eligible tribe in the preceding fiscal year; 
(2)containing information on the use of such grant funds by grantees; and 
(3)describing— 
(A)the Nation’s progress in achieving, maintaining, and enhancing the essential capabilities established by the Secretary as a result of the expenditure of covered grant funds during the preceding fiscal year; and 
(B)an estimate of the amount of expenditures required to attain across the United States the essential capabilities established by the Secretary. 
1807.National standards for first responder equipment and training 
(a)Equipment standards 
(1)In generalThe Secretary, in consultation with the Under Secretaries for Emergency Preparedness and Response and Science and Technology and the Director of the Office for Domestic Preparedness, shall, not later than 6 months after the date of enactment of this section, support the development of, promulgate, and update as necessary national voluntary consensus standards for the performance, use, and validation of first responder equipment for purposes of section 1805(e)(7). Such standards— 
(A)shall be, to the maximum extent practicable, consistent with any existing voluntary consensus standards; 
(B)shall take into account, as appropriate, new types of terrorism threats that may not have been contemplated when such existing standards were developed; 
(C)shall be focused on maximizing interoperability, interchangeability, durability, flexibility, efficiency, efficacy, portability, sustainability, and safety; and 
(D)shall cover all appropriate uses of the equipment. 
(2)Required categoriesIn carrying out paragraph (1), the Secretary shall specifically consider the following categories of first responder equipment: 
(A)Thermal imaging equipment. 
(B)Radiation detection and analysis equipment. 
(C)Biological detection and analysis equipment. 
(D)Chemical detection and analysis equipment. 
(E)Decontamination and sterilization equipment. 
(F)Personal protective equipment, including garments, boots, gloves, and hoods and other protective clothing. 
(G)Respiratory protection equipment. 
(H)Interoperable communications, including wireless and wireline voice, video, and data networks. 
(I)Explosive mitigation devices and explosive detection and analysis equipment. 
(J)Containment vessels. 
(K)Contaminant-resistant vehicles. 
(L)Such other equipment for which the Secretary determines that national voluntary consensus standards would be appropriate. 
(b)Training standards 
(1)In generalThe Secretary, in consultation with the Under Secretaries for Emergency Preparedness and Response and Science and Technology and the Director of the Office for Domestic Preparedness, shall support the development of, promulgate, and regularly update as necessary national voluntary consensus standards for first responder training carried out with amounts provided under covered grant programs, that will enable State and local government first responders to achieve optimal levels of terrorism preparedness as quickly as practicable. Such standards shall give priority to providing training to— 
(A)enable first responders to prevent, prepare for, respond to, mitigate against, and recover from terrorist threats, including threats from chemical, biological, nuclear, and radiological weapons and explosive devices capable of inflicting significant human casualties; and 
(B)familiarize first responders with the proper use of equipment, including software, developed pursuant to the standards established under subsection (a). 
(2)Required categoriesIn carrying out paragraph (1), the Secretary specifically shall include the following categories of first responder activities: 
(A)Regional planning. 
(B)Joint exercises. 
(C)Intelligence collection, analysis, and sharing. 
(D)Emergency notification of affected populations. 
(E)Detection of biological, nuclear, radiological, and chemical weapons of mass destruction. 
(F)Such other activities for which the Secretary determines that national voluntary consensus training standards would be appropriate. 
(3)ConsistencyIn carrying out this subsection, the Secretary shall ensure that such training standards are consistent with the principles of emergency preparedness for all hazards. 
(c)Consultation with standards organizationsIn establishing national voluntary consensus standards for first responder equipment and training under this section, the Secretary shall consult with relevant public and private sector groups, including— 
(1)the National Institute of Standards and Technology; 
(2)the National Fire Protection Association; 
(3)the National Association of County and City Health Officials; 
(4)the Association of State and Territorial Health Officials; 
(5)the American National Standards Institute; 
(6)the National Institute of Justice; 
(7)the Inter-Agency Board for Equipment Standardization and Interoperability; 
(8)the National Public Health Performance Standards Program; 
(9)the National Institute for Occupational Safety and Health; 
(10)ASTM International; 
(11)the International Safety Equipment Association; 
(12)the Emergency Management Accreditation Program; and 
(13)to the extent the Secretary considers appropriate, other national voluntary consensus standards development organizations, other interested Federal, State, and local agencies, and other interested persons. 
(d)Coordination with Secretary of HHSIn establishing any national voluntary consensus standards under this section for first responder equipment or training that involve or relate to health professionals, including emergency medical professionals, the Secretary shall coordinate activities under this section with the Secretary of Health and Human Services.. 
(b)Definition of emergency response providersParagraph (6) of section 2 of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101(6)) is amended by striking includes and all that follows and inserting includes Federal, State, and local governmental and nongovernmental emergency public safety, law enforcement, fire, emergency response, emergency medical (including hospital emergency facilities), and related personnel, organizations, agencies, and authorities.. 
114.Superseded provisionThis chapter supersedes section 1014(c)(3) of Public Law 107–56. 
115.OversightThe Secretary of Homeland Security shall establish within the Office for Domestic Preparedness an Office of the Comptroller to oversee the grants distribution process and the financial management of the Office for Domestic Preparedness. 
116.GAO report on an inventory and status of Homeland Security first responder training 
(a)In generalThe Comptroller General of the United States shall report to the Congress in accordance with this section— 
(1)on the overall inventory and status of first responder training programs of the Department of Homeland Security and other departments and agencies of the Federal Government; and 
(2)the extent to which such programs are coordinated. 
(b)Contents of reportsThe reports under this section shall include— 
(1)an assessment of the effectiveness of the structure and organization of such training programs; 
(2)recommendations to— 
(A)improve the coordination, structure, and organization of such training programs; and 
(B)increase the availability of training to first responders who are not able to attend centralized training programs; 
(3)the structure and organizational effectiveness of such programs for first responders in rural communities; 
(4)identification of any duplication or redundancy among such programs; 
(5)a description of the use of State and local training institutions, universities, centers, and the National Domestic Preparedness Consortium in designing and providing training; 
(6)a cost-benefit analysis of the costs and time required for first responders to participate in training courses at Federal institutions; 
(7)an assessment of the approval process for certifying non-Department of Homeland Security training courses that are useful for anti-terrorism purposes as eligible for grants awarded by the Department; 
(8)a description of the use of Department of Homeland Security grant funds by States and local governments to acquire training; 
(9)an analysis of the feasibility of Federal, State, and local personnel to receive the training that is necessary to adopt the National Response Plan and the National Incident Management System; and 
(10)the role of each first responder training institution within the Department of Homeland Security in the design and implementation of terrorism preparedness and related training courses for first responders. 
(c)DeadlinesThe Comptroller General shall— 
(1)submit a report under subsection (a)(1) by not later than 60 days after the date of the enactment of this Act; and 
(2)submit a report on the remainder of the topics required by this section by not later than 120 days after the date of the enactment of this Act. 
117.Removal of civil liability barriers that discourage the donation of fire equipment to volunteer fire companies 
(a)Liability protectionA person who donates fire control or fire rescue equipment to a volunteer fire company shall not be liable for civil damages under any State or Federal law for personal injuries, property damage or loss, or death caused by the equipment after the donation. 
(b)ExceptionsSubsection (a) does not apply to a person if— 
(1)the person’s act or omission causing the injury, damage, loss, or death constitutes gross negligence or intentional misconduct; or 
(2)the person is the manufacturer of the fire control or fire rescue equipment. 
(c)PreemptionThis section preempts the laws of any State to the extent that such laws are inconsistent with this section, except that notwithstanding subsection (b) this section shall not preempt any State law that provides additional protection from liability for a person who donates fire control or fire rescue equipment to a volunteer fire company. 
(d)DefinitionsIn this section: 
(1)PersonThe term person includes any governmental or other entity. 
(2)Fire control or rescue equipmentThe term fire control or fire rescue equipment includes any fire vehicle, fire fighting tool, communications equipment, protective gear, fire hose, or breathing apparatus. 
(3)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, any other territory or possession of the United States, and any political subdivision of any such State, territory, or possession. 
(4)Volunteer fire companyThe term volunteer fire company means an association of individuals who provide fire protection and other emergency services, where at least 30 percent of the individuals receive little or no compensation compared with an entry level full-time paid individual in that association or in the nearest such association with an entry level full-time paid individual. 
(e)Effective dateThis section applies only to liability for injury, damage, loss, or death caused by equipment that, for purposes of subsection (a), is donated on or after the date that is 30 days after the date of the enactment of this Act. 
BTransportation Security 
121.Report on national strategy for transportation security 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Transportation shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to completion of a national strategy for transportation security. Such report shall include— 
(1)a certification by the Secretary of Transportation that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Transportation is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Transportation submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Transportation submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in such subsection (e) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
122.Report on airline passenger pre-screening 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Transportation shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to improving airline passenger pre-screening. Such report shall include— 
(1)a certification by the Secretary of Transportation that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Transportation is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Transportation submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Transportation submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
123.Report on detection of explosives at airline screening checkpoints 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Transportation shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the improvement of airline screening checkpoints to detect explosives. Such report shall include— 
(1)a certification by the Secretary of Transportation that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Transportation is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Transportation submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Transportation submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
124.Report on comprehensive screening program 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Transportation shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to implementation of a comprehensive screening program. Such report shall include— 
(1)a certification by the Secretary of Transportation that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Transportation is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Transportation submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Transportation submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
125.Relevant congressional committees definedIn this subtitle, the term relevant congressional committees means— 
(1)the Committee on Homeland Security of the House of Representatives; 
(2)the Committee on Government Reform of the House of Representatives; 
(3)the Committee on Transportation and Infrastructure of the House of Representatives; 
(4)the Committee on Homeland Security and Government Affairs of the Senate; and 
(5)the Committee on Environment and Public Works of the Senate. 
CBorder Security 
131.Counterterrorist travel intelligence 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of the National Counterterrorism Center shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to improving collection and analysis of intelligence on terrorist travel. Each such report shall include— 
(1)a certification that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of the National Counterterrorism Center is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when such recommendations are expected to to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress considered necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty of the Director of the National Counterterrorism Center to submit a report under subsection (a) shall terminate when the Secretary submits a certification pursuant to subsection (a)(1). The duty of the Director of National Intelligence to submit a report under subsection (a) shall terminate when the Director submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of the National Counterterrorism submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the the following: 
(1)The Committee on Homeland Security of the House of Representatives. 
(2)The Committee on Government Reform of the House of Representatives. 
(3)The Committee on Transportation and Infrastructure of the House of Representatives. 
(4)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(5)The Committee on Environment and Public Works of the Senate. 
(6)The Select Committee on Intelligence of the Senate. 
(7)The Permanent Select Committee on Intelligence of the House of Representatives. 
132.Comprehensive screening system 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security and the Secretary of Transportation shall each submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the establishment of the comprehensive screening system described in Presidential Homeland Security Directive 11 (dated August 27, 2004). Each such report shall include— 
(1)a certification that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if either the Secretary of Homeland Security or the Secretary of Transportation is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when such recommendations are expected to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress considered necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty of the Secretary of Homeland Security to submit a report under subsection (a) shall terminate when the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1). The duty of the Secretary of Transportation to submit a report under subsection (a) shall terminate when the Secretary of Transportation submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Homeland Security and the Secretary of Transportation both submit certifications pursuant to subsection (a)(1), not later than 30 days after the submission of such certifications, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the the following: 
(1)The Committee on Homeland Security of the House of Representatives. 
(2)The Committee on Government Reform of the House of Representatives. 
(3)The Committee on Transportation and Infrastructure of the House of Representatives. 
(4)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(5)The Committee on Environment and Public Works of the Senate. 
133.Biometric entry and exit data system 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the completion of a biometric entry and exit data system. Each such report shall include— 
(1)a certification that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of Homeland Security is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when such recommendations are expected to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the the following: 
(1)The Committee on Homeland Security of the House of Representatives. 
(2)The Committee on Government Reform of the House of Representatives. 
(3)The Committee on the Judiciary of the House of Representatives. 
(4)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(5)The Committee on the Judiciary of the Senate. 
134.International collaboration on border and document security 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security and the Secretary of State shall each submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to international collaboration on border and document security. Each such report shall include— 
(1)a certification that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if either the Secretary of Homeland Security or the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when such recommendations are expected to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress considered necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty of the Secretary of Homeland Security to submit a report under subsection (a) shall terminate when the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1). The duty of the Secretary of State to submit a report under subsection (a) shall terminate when the Secretary of State submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Homeland Security and the Secretary of State both submit certifications pursuant to subsection (a)(1), not later than 30 days after the submission of such certifications, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)Watch listThe Comptroller General shall submit to the relevant congressional committees a report assessing the sharing of the consolidated and integrated terrorist watch list maintained by the Federal Government with countries designated to participate in the visa waiver program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187). 
(e)Fingerprinting in domestic and foreign passports 
(1)Use in United States passports 
(A)In generalSection 215(b) of the Immigration and Nationality Act (8 U.S.C. 1185(b)) is amended by inserting after passport the following: that contains the fingerprints of the citizen involved. 
(B)Effective dateThe amendment made by subparagraph (A) shall apply to passports issued on or after the date that is 90 days after the date of the enactment of this Act. 
(2)Use in foreign passports 
(A)In generalSection 212(a)(7) of such Act (8 U.S.C. 1182(a)(7)) is amended by adding at the end the following new subparagraph: 
 
(C)Requirement for fingerprints on passportsNo passport of an alien shall be considered valid for purposes of subparagraph (A) or (B) unless the passport contains the fingerprints of the alien.. 
(B)Effective dateThe amendment made by subparagraph (A) shall apply to aliens applying for admission to the United States on or after the date that is 90 days after the date of the enactment of this Act.Specification reads: create a new standard that would require fingerprinting to be included with passports. Is this intended to apply to US passports, or foreign passports? If US, then we are dealing with a directive to the Department of State (and possible overlap with section 7209(b) of PL 108-458). If foreign, then we are dealing with the Department of Homeland Security (and overlap with section 303(c) of PL 107-173). 
(f)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the the following: 
(1)The Committee on Homeland Security of the House of Representatives. 
(2)The Committee on Government Reform of the House of Representatives. 
(3)The Committee on the International Relations of the House of Representatives. 
(4)The Committee on the Judiciary of the House of Representatives. 
(5)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(6)The Committee on the Judiciary of the Senate. 
(7)The Committee on Foreign Relations of the Senate. 
135.Standardization of secure identification 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security and the Secretary of Health and Human Services shall each submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the establishment of standardization of secure identification. Each such report shall include— 
(1)a certification that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if either the Secretary of Homeland Security or the Secretary of Health and Human Services is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when such recommendations are expected to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate— 
(1)for the Secretary of Homeland Security, when the Secretary of Homeland Security submits a certification pursuant to subsection (a)(1); and 
(2)for the Secretary of Health and Human Services, when the Secretary of Health and Human Services submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of Homeland Security and the Secretary of Health and Human Services submit certifications pursuant to subsection (a)(1), not later than 30 days after the submission of such certifications, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the the following: 
(1)The Committee on Homeland Security of the House of Representatives. 
(2)The Committee on Government Reform of the House of Representatives. 
(3)The Committee on the Judiciary of the House of Representatives. 
(4)The Committee on Ways and Means of the House of Representatives. 
(5)The Committee on Finance of the Senate. 
(6)The Committee on Homeland Security and Governmental Affairs of the Senate. 
136.Security enhancements for social security cards 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Commissioner of Social Security shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to security enhancements for social security cards and the implementation of section 205(c)(2)(C)(iv)(II) of the Social Security Act (42 U.S.C. 405(c)(2)(C)(iv)(II)) (as added by section 7214 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)). Each such report shall include— 
(1)a certification that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Commissioner of Social Security is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when such recommendations are expected to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Commissioner considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Commissioner of Social Security submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Commissioner of Social Security submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the the following: 
(1)The Committee on Homeland Security of the House of Representatives. 
(2)The Committee on Government Reform of the House of Representatives. 
(3)The Committee on the Judiciary of the House of Representatives. 
(4)The Committee on Ways and Means of the House of Representatives. 
(5)The Committee on Finance of the Senate. 
(6)The Committee on Homeland Security and Governmental Affairs of the Senate. 
IIReforming the institutions of government 
AIntelligence Community 
201.Report on director of national intelligence 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of National Intelligence shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the Director of National Intelligence. Such report shall include— 
(1)a certification by the Director of National Intelligence that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of National Intelligence is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of National Intelligence expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of National Intelligence submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of National Intelligence submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)GAO report on DNI exercise of authority 
(1)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General shall submit to the relevant congressional committees a report on whether— 
(A)the Director of National Intelligence has been able to properly exercise the authority of the Office of the Director of National Intelligence, including budget and personnel authority; and 
(B)information sharing among the intelligence community is a high priority. 
(2)TerminationThe duty to submit a report under paragraph (1) shall terminate when the Comptroller General certifies to the relevant congressional committees that the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the Director of National Intelligence have been achieved. 
202.Report on national counterterrorism center 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of National Intelligence shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the establishment of a National Counterterrorism Center. Such report shall include— 
(1)a certification by the Director of National Intelligence that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of National Intelligence is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of National Intelligence expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of National Intelligence submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of National Intelligence submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
203.Report on creation of a Federal Bureau of Investigation national security workforce 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of the Federal Bureau of Investigation shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the creation of a Federal Bureau of Investigation national security workforce. Such report shall include— 
(1)a certification by the Director of the Federal Bureau of Investigation that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of the Federal Bureau of Investigation is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of the Federal Bureau of Investigation expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director of the Federal Bureau of Investigation considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of the Federal Bureau of Investigation submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of the Federal Bureau of Investigation submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)GAO report on creation of FBI national security workforce 
(1)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General shall submit to the relevant congressional committees a report on whether— 
(A)there is a sense of urgency within the Federal Bureau of Investigation to create a national security workforce to carry out the domestic counterterrorism mission of the Federal Bureau of Investigation; 
(B)the Federal Bureau of Investigation is on track to create such a workforce; and 
(C)the culture of the Federal Bureau of Investigation allows the Federal Bureau of Investigation to meet its new challenges and succeed in its counterterrorism role. 
(2)TerminationThe duty to submit a report under paragraph (1) shall terminate when the Comptroller General certifies to the relevant congressional committees that the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the creation of a Federal Bureau of Investigation national security workforce have been achieved. 
204.Report on new missions for the Director of the Central Intelligence Agency 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of National Intelligence shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the new mission of the Director of the Central Intelligence Agency. Such report shall include— 
(1)a certification by the Director of National Intelligence that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of National Intelligence is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of National Intelligence expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of National Intelligence submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of National Intelligence submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)GAO report on Director of the Central Intelligence Agency 
(1)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General shall submit to the relevant congressional committees a report on whether the Director of the Central Intelligence Agency has strong, determined leadership committed to accelerating the pace of the reforms underway. 
(2)TerminationThe duty to submit a report under paragraph (1) shall terminate when the Comptroller General certifies to the relevant congressional committees that the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the Director of the Central Intelligence Agency have been achieved. 
(e)Sense of CongressIt is the sense of Congress that Congress and the leadership of the Central Intelligence Agency should— 
(1)regularly evaluate the effectiveness of the national clandestine service structure to determine if it improves coordination of human intelligence collection operations and produces better intelligence results; and 
(2)address morale and personnel issues at the Central Intelligence Agency to ensure the Central Intelligence Agency remains an effective arm of national power. 
205.Report on incentives for information sharing 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of the Office of Management and Budget, in consultation with the Director of National Intelligence, shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the creation of incentives for information sharing across the Federal Government and with State and local authorities. Such report shall include— 
(1)a certification by the Director of the Office of Management and Budget that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of the Office of Management and Budget is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of National Intelligence expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of the Office of Management and Budget submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of the Office of Management and Budget submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
206.Report on Presidential leadership of national security institutions in the information revolution 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of the Office of Management and Budget, in consultation with the Director of National Intelligence, shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the leadership of the President of national security institutions into the information revolution. Such report shall include— 
(1)a certification by the Director of the Office of Management and Budget that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of the Office of Management and Budget is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of the Office of Management and Budget expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of the Office of Management and Budget submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of the Office of Management and Budget submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)GAO report on information systems 
(1)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General shall submit to the relevant congressional committees a report on whether the intelligence community has the resources and Presidential support to change information systems to enable information sharing, policies and procedures that compel sharing, and systems of performance evaluation to inform personnel on how well they carry out information sharing. 
(2)TerminationThe duty to submit a report under paragraph (1) shall terminate when the Comptroller General certifies to the relevant congressional committees that the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the leadership of the President of national security institutions into the information revolution have been achieved. 
207.Homeland airspace defense 
(a)CertificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Homeland Security and the Secretary of Defense shall each submit to the specified congressional committees a certification as to whether the Federal Government has implemented the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) and the recommendations of the National Commission on Terrorist Attacks Upon the United States regarding homeland and airspace defense. Each Secretary shall include with such certification recommendations if further congressional action is necessary. If a Secretary is unable to certify the goal in the first sentence, the Secretary shall report to the specified committees what steps have been taken towards implementation, when implementation can reasonably be expected to be completed, and whether additional resources or actions from the Congress are required for implementation.  
(b)Comptroller general reportWithin 30 days of the submission of both certifications under subsection (a), the Comptroller General of the United States shall submit to the specified congressional committees a report verifying that the policy referred to in that subsection has in fact been implemented and recommendations of any additional congressional action necessary to implement the goals referred to in that subsection. 
(c)Specified congressional committeesFor purposes of this section, the term specified congressional committees means— 
(1)the Committee on Homeland Security, the Committee on Government Reform, and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(2)the Committee of Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate. 
208.Semiannual report on plans and strategies of United States Northern Command for defense of the United States homeland 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)The primary responsibility for national defense is with the Department of Defense and the secondary responsibility for national defense is with the Department of Homeland Security, and the two departments must have clear delineations of responsibility. 
(2)Before September 11, 2001, the North American Aerospace Defense Command, which had responsibility for defending United States airspace on September 11, 2001— 
(A)focused on threats coming from outside the borders of the United States; and 
(B)had not increased its focus on terrorism within the United States, even though the intelligence community had gathered intelligence on the possibility that terrorists might turn to hijacking and even the use of airplanes as missiles within the United States. 
(3)The United States Northern Command has been established to assume responsibility for defense within the United States. 
(b)Sense of congressIt is the sense of Congress that— 
(1)the Secretary of Defense should regularly assess the adequacy of the plans and strategies of the United States Northern Command with a view to ensuring that the United States Northern Command is prepared to respond effectively to all military and paramilitary threats within the United States; and 
(2)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives should periodically review and assess the adequacy of those plans and strategies. 
(c)Semiannual reportNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report describing the plans and strategies of the United States Northern Command to defend the United States against military and paramilitary threats within the United States. 
209.Relevant congressional committees definedIn this subtitle, the term relevant congressional committees means the Committee on Homeland Security, the Committee on Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Government Affairs and the Select Committee on Intelligence of the Senate. 
BCivil Liberties and Executive Power 
211.Report on the balance between security and civil liberties 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Attorney General shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to the balance between security and civil liberties. Such report shall include— 
(1)a certification by the Attorney General that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Attorney General is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Attorney General expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Attorney General considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Attorney General submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Attorney General submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
212.Privacy and civil liberties oversight board 
(a)Short titleThis section may be cited as the 9/11 Commission Civil Liberties Board Act. 
(b)FindingsCongress finds the following: 
(1)On July 22, 2004 the National Commission on Terrorist Attacks Upon the United States issued a report that included 41 specific recommendations to help prevent future terrorist attacks, including details of a global strategy and government reorganization necessary to implement that strategy. 
(2)One of the recommendations focused on the protections of civil liberties. Specifically the following recommendation was made: At this time of increased and consolidated government authority, there should be a board within the executive branch to oversee adherence to the guidelines we recommend and the commitment the government makes to defend our civil liberties..  
(3)The report also states that the choice between security and liberty is a false choice, as nothing is more likely to endanger America’s liberties than the success of a terrorist attack at home. Our History has shown that the insecurity threatens liberty at home. Yet if our liberties are curtailed, we lose the values that we are struggling to defend..  
(4)On December 17, 2004, Public Law 108–458, the National Intelligence Reform Act, was signed into law. This law created a civil liberties board that does not have the authority necessary to protect civil liberties. 
(5)The establishment and adequate funding of a Privacy and Civil Liberties Oversight Board was a crucial recommendation made by the 9/11 Commission. 
(6)In its Final Report on 9/11 Commission Recommendations, the Commission noted very little urgency and insufficient funding as it relates to the establishment of the Privacy and Civil Liberties Oversight Board. 
(7)While the President’s budget submission for fiscal year 2006 included $750,000 for the Privacy and Civil Liberties Oversight Board, the President's budget submission for fiscal year 2007 does not contain a funding line for the Board. 
(c)Making the Privacy and Civil Liberties Oversight Board independentSection 1061(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended by striking within the Executive Office of the President and inserting as an independent agency within the Executive branch. 
(d)Requiring all members of the Privacy and Civil Liberties Oversight Board be confirmed by the SenateSubsection (e) of section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended to read as follows: 
 
(e)Membership 
(1)MembersThe Board shall be composed of a full-time chairman and 4 additional members, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsMembers of the Board shall be selected solely on the basis of their professional qualifications, achievements, public stature, expertise in civil liberties and privacy, and relevant experience, and without regard to political affiliation, but in no event shall more than 3 members of the Board be members of the same political party. The President shall, before appointing an individual who is not a member of the same political party as the President consult with the leadership of that party, if any, in the Senate and House of Representatives. 
(3)Incompatible officeAn individual appointed to the Board may not, while serving on the Board, be an elected official, officer, or employee of the Federal Government, other than in the capacity as a member of the Board. 
(4)TermEach member of the Board shall serve a term of six years, except that— 
(A)a member appointed to a term of office after the commencement of such term may serve under such appointment only for the remainder of such term; 
(B)upon the expiration of the term of office of a member, the member shall continue to serve until the member's successor has been appointed and qualified, except that no member may serve under this subparagraph— 
(i)for more than 60 days when Congress is in session unless a nomination to fill the vacancy shall have been submitted to the Senate; or 
(ii)after the adjournment sine die of the session of the Senate in which such nomination is submitted; and 
(C)the members initially appointed under this subsection shall serve terms of two, three, four, five, and six years, respectively, from the effective date of this Act, with the term of each such member to be designated by the President. 
(5)Quorum and meetingsThe Board shall meet upon the call of the chairman or a majority of its members. Three members of the Board shall constitute a quorum.. 
(e)Subpoena power for the Privacy and Civil Liberties Oversight BoardSection 1061(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended— 
(1)so that subparagraph (D) of paragraph (1) reads as follows: 
 
(D)require, by subpoena issued at the direction of a majority of the members of the Board, persons (other than departments, agencies, and elements of the executive branch) to produce any relevant information, documents, reports, answers, records, accounts, papers, and other documentary or testimonial evidence.; and 
(2)so that paragraph (2) reads as follows: 
 
(2)Enforcement of subpoenaIn the case of contumacy or failure to obey a subpoena issued under paragraph (1)(D), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to produce the evidence required by such subpoena.. 
(f)Reporting requirements 
(1)Duties of BoardParagraph (4) of section 1061(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended to read as follows: 
 
(4)Reports 
(A)Receipt, review, and submission 
(i)In generalThe Board shall— 
(I)receive and review reports from privacy officers and civil liberties officers described in section 212; and 
(II)periodically submit, not less than semiannually, reports to the appropriate committees of Congress, including the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Government Reform of the House of Representatives, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives, and to the President.Such reports shall be in unclassified form to the greatest extent possible, with a classified annex where necessary. 
(ii)ContentsNot less than 2 reports the Board submits each year under clause (i)(II) shall include— 
(I)a description of the major activities of the Board during the preceding period; 
(II)information on the findings, conclusions, and recommendations of the Board resulting from its advice and oversight functions under subsection (c); 
(III)the minority views on any findings, conclusions, and recommendations of the Board resulting from its advice and oversight functions under subsection (c); and 
(IV)each proposal reviewed by the Board under subsection (c)(1) that the Board advised against implementing, but that notwithstanding such advice, was implemented. 
(B)Informing the publicThe Board shall— 
(i)make its reports, including its reports to Congress, available to the public to the greatest extent that is consistent with the protection of classified information and applicable law; and 
(ii)hold public hearings and otherwise inform the public of its activities, as appropriate and in a manner consistent with the protection of classified information and applicable law.. 
(2)Privacy and civil liberties officersSection 1062 of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended to read as follows: 
 
1062.Privacy and civil liberties officers 
(a)Designation and functionsThe Attorney General, the Secretary of Defense, the Secretary of State, the Secretary of the Treasury, the Secretary of Health and Human Services, the Secretary of Homeland Security, the National Intelligence Director, the Director of the Central Intelligence Agency, any other entity within the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 401a)), and the head of any other department, agency, or element of the executive branch designated by the Privacy and Civil Liberties Oversight Board to be appropriate for coverage under this section shall designate not less than 1 senior officer to— 
(1)assist the head of such department, agency, or element and other officials of such department, agency, or element in appropriately considering privacy and civil liberties concerns when such officials are proposing, developing, or implementing laws, regulations, policies, procedures, or guidelines related to efforts to protect the Nation against terrorism; 
(2)periodically investigate and review department, agency, or element actions, policies, procedures, guidelines, and related laws and their implementation to ensure that such department, agency, or element is adequately considering privacy and civil liberties in its actions; 
(3)ensure that such department, agency, or element has adequate procedures to receive, investigate, respond to, and redress complaints from individuals who allege such department, agency, or element has violated their privacy or civil liberties; and 
(4)in providing advice on proposals to retain or enhance a particular governmental power the officer shall consider whether such department, agency, or element has established— 
(A)that the power actually enhances security and the need for the power is balanced with the need to protect privacy and civil liberties; 
(B)that there is adequate supervision of the use by such department, agency, or element of the power to ensure protection of privacy and civil liberties; and 
(C)that there are adequate guidelines and oversight to properly confine its use. 
(b)Exception to designation authority 
(1)Privacy officersIn any department, agency, or element referred to in subsection (a) or designated by the Board, which has a statutorily created privacy officer, such officer shall perform the functions specified in subsection (a) with respect to privacy. 
(2)Civil liberties officersIn any department, agency, or element referred to in subsection (a) or designated by the Board, which has a statutorily created civil liberties officer, such officer shall perform the functions specified in subsection (a) with respect to civil liberties. 
(c)Supervision and coordinationEach privacy officer or civil liberties officer described in subsection (a) or (b) shall— 
(1)report directly to the head of the department, agency, or element concerned; and 
(2)coordinate their activities with the Inspector General of such department, agency, or element to avoid duplication of effort. 
(d)Agency cooperationThe head of each department, agency, or element shall ensure that each privacy officer and civil liberties officer— 
(1)has the information, material, and resources necessary to fulfill the functions of such officer; 
(2)is advised of proposed policy changes; 
(3)is consulted by decisionmakers; and 
(4)is given access to material and personnel the officer determines to be necessary to carry out the functions of such officer. 
(e)Reprisal for making complaintNo action constituting a reprisal, or threat of reprisal, for making a complaint or for disclosing information to a privacy officer or civil liberties officer described in subsection (a) or (b), or to the Privacy and Civil Liberties Oversight Board, that indicates a possible violation of privacy protections or civil liberties in the administration of the programs and operations of the Federal Government relating to efforts to protect the Nation from terrorism shall be taken by any Federal employee in a position to take such action, unless the complaint was made or the information was disclosed with the knowledge that it was false or with willful disregard for its truth or falsity. 
(f)Periodic reports 
(1)In generalThe privacy officers and civil liberties officers of each department, agency, or element referred to or described in subsection (a) or (b) shall periodically, but not less than quarterly, submit a report on the activities of such officers— 
(A) 
(i)to the appropriate committees of Congress, including the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Government Reform of the House of Representatives, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives; 
(ii)to the head of such department, agency, or element; and 
(iii)to the Privacy and Civil Liberties Oversight Board; and 
(B)which shall be in unclassified form to the greatest extent possible, with a classified annex where necessary. 
(2)ContentsEach report submitted under paragraph (1) shall include information on the discharge of each of the functions of the officer concerned, including— 
(A)information on the number and types of reviews undertaken; 
(B)the type of advice provided and the response given to such advice; 
(C)the number and nature of the complaints received by the department, agency, or element concerned for alleged violations; and 
(D)a summary of the disposition of such complaints, the reviews and inquiries conducted, and the impact of the activities of such officer. 
(g)Informing the publicEach privacy officer and civil liberties officer shall— 
(1)make the reports of such officer, including reports to Congress, available to the public to the greatest extent that is consistent with the protection of classified information and applicable law; and 
(2)otherwise inform the public of the activities of such officer, as appropriate and in a manner consistent with the protection of classified information and applicable law. 
(h)Savings clauseNothing in this section shall be construed to limit or otherwise supplant any other authorities or responsibilities provided by law to privacy officers or civil liberties officers. 
(i)Protections for human research subjectsThe Secretary of Homeland Security shall ensure that the Department of Homeland Security complies with the protections for human research subjects, as described in part 46 of title 45, Code of Federal Regulations, or in equivalent regulations as promulgated by such Secretary, with respect to research that is conducted or supported by such Department.. 
(g)Inclusion in President’s budget submission to CongressSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:  
 
(36)a separate statement of the amount of appropriations requested for the Privacy and Civil Liberties Oversight Board.. 
(h)Report; certification 
(1)ReportNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Attorney General shall submit to the relevant congressional committees a report on on the extent to which the Administration has achieved and implemented the policy goals of Public Law 108–458 and the recommendations of the 9/11 Commission regarding the implementation of the Privacy and Civil Liberties Oversight Board. Such report shall include— 
(A)a certification by the Attorney General that such recommendations have been implemented and such policy goals have been achieved; or 
(B)if the Attorney General is unable to make the certification described in subparagraph (A), a description of— 
(i)the steps taken to implement such recommendations and achieve such policy goals; 
(ii)when the Attorney General expects such recommendations to be implemented and such policy goals to be achieved; and 
(iii)any allocation of resources or other actions by Congress the Attorney General considers necessary to implement such recommendations and achieve such policy goals. 
(2)Termination of duty to reportThe duty to submit a report under paragraph (1) shall terminate when the Attorney General submits a certification pursuant to paragraph (1)(A). 
(3)GAO review of certificationIf the Attorney General submits a certification pursuant to paragraph (1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in paragraph (1) have been implemented and whether the policy goals described in paragraph (1) have been achieved. 
213.Set privacy guidelines for Government sharing of personal information 
(a)ReportNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Attorney General shall submit to the relevant congressional committees a report on on the extent to which the Administration has achieved and implemented the policy goals of Public Law 108–458 and the recommendations of the 9/11 Commission regarding the privacy guidelines for government sharing of personal information. Such report shall include— 
(1)a certification by the Attorney General that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Attorney General is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Attorney General expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Attorney General considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Attorney General submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Attorney General submits a certification pursuant to subsection (a), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in paragraph (1) have been implemented and whether the policy goals described in subsection (A) have been achieved. 
214.Definition of relevant congressional committees for subtitleAs used in this subtitle, the term relevant committees means the Committee on Homeland Security of the House of Representatives, the Committee on Government Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committees on the Judiciary of the Senate and House of Representatives, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives.  
CHomeland Security Committees 
1Homeland Security Reform in the House of Representatives 
221.Committee on Homeland SecurityClause 1 of rule X of the Rules of the House of Representatives is amended by redesignating paragraphs (i) through (s) as paragraphs (j) through (t), respectively, and by inserting after paragraph (h) the following new paragraph: 
 
(i)Committee on Homeland Security 
(1)The Department of Homeland Security 
(2)Homeland security, generally.The committee shall have exclusive jurisdiction over the matters referred to in subparagraphs (1) and (2).. 
222.Committee on Intelligence 
(a)Clause 1 of rule X of the Rules of the House of Representatives (as amended by section 301) is further amended by redesignating paragraphs (k) through (t) as paragraphs (l) through (u), respectively, and by inserting after paragraph (j) (as redesignated by such section) the following new paragraph: 
 
(k)Committee on Intelligence 
(1)The Director of National Intelligence, the Central Intelligence Agency, the Director of Central Intelligence, and the National Foreign Intelligence Program as defined in section 3(6) of the National Security Act of 1947. 
(2)Intelligence and intelligence-related activities of all other departments and agencies of the Government, including the tactical intelligence and intelligence-related activities of the Department of Defense. 
(3)The organization or reorganization of a department or agency of the Government to the extent that the organization or reorganization relates to a function or activity involving intelligence or intelligence-related activities. 
(4)Authorizations for appropriations, both direct and indirect, for the following: 
(A)The Director of National Intelligence, the Central Intelligence Agency, the Director of Central Intelligence, and the National Foreign Intelligence Program as defined in section 3(6) of the National Security Act of 1947. 
(B)Intelligence and intelligence-related activities of all other departments and agencies of the Government, including the tactical intelligence and intelligence-related activities of the Department of Defense. 
(C)A department, agency, subdivision, or program that is a successor to an agency or program named or referred to in subdivision (A) or (B).The committee shall have exclusive jurisdiction over the matters referred to in subparagraphs (1) through (4).. 
(b)Clause 4 of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(g) 
(1)For purposes of accountability to the House, the Committee on Intelligence shall make regular and periodic reports to the House on the nature and extent of the intelligence and intelligence-related activities of the various departments and agencies of the United States. The committee shall promptly call to the attention of the House, or to any other appropriate committee, a matter requiring the attention of the House or another committee. In making such report, the committee shall proceed in a manner consistent with subparagraph (7) to protect national security. 
(2)The Committee on Intelligence shall obtain annual reports from the Director of National Intelligence, the Director of the Central Intelligence Agency, the Secretary of Defense, the Secretary of State, and the Director of the Federal Bureau of Investigation. Such reports shall review the intelligence and intelligence-related activities of the agency or department concerned and the intelligence and intelligence-related activities of foreign countries directed at the United States or its interests. An unclassified version of each report may be made available to the public at the discretion of the committee. Nothing herein shall be construed as requiring the public disclosure in such reports of the names of persons engaged in intelligence or intelligence-related activities for the United States or the divulging of intelligence methods employed or the sources of information on which the reports are based or the amount of funds authorized to be appropriated for intelligence and intelligence-related activities. 
(3)Within six weeks after the President submits a budget under section 1105(a) of title 31, United States Code, or at such time as the Committee on the Budget may request, the Committee on Intelligence shall submit to the Committee on the Budget the views and estimates described in section 301(d) of the Congressional Budget Act of 1974 regarding matters within the jurisdiction of the committee. 
(4) 
(A)Except as specified in subdivision (B), clauses 8(a), (b), and (c) and 9(a), (b), and (c) of this rule, and clauses 1, 2, and 4 of rule XI shall apply to the Committee on Intelligence to the extent not inconsistent with this clause. 
(B)Notwithstanding the requirements of the first sentence of clause 2(g)(2) of rule XI, in the presence of the number of members required under the rules of the Committee on Intelligence for the purpose of taking testimony or receiving evidence, the committee may vote to close a hearing whenever a majority of those present determines that the testimony or evidence would endanger the national security. 
(5)An employee of the Committee on Intelligence, or a person engaged by contract or otherwise to perform services for or at the request of the committee, may not be given access to any classified information by the committee unless such employee or person has— 
(A)agreed in writing and under oath to be bound by the Rules of the House, including the jurisdiction of the Committee on Standards of Official Conduct and of the Committee on Intelligence concerning the security of classified information during and after the period of his employment or contractual agreement with the committee; and 
(B)received an appropriate security clearance, as determined by the Committee on Intelligence in consultation with the Director of Central Intelligence, that is commensurate with the sensitivity of the classified information to which such employee or person will be given access by the committee. 
(6)The Committee on Intelligence shall formulate and carry out such rules and procedures as it considers necessary to prevent the disclosure, without the consent of each person concerned, of information in the possession of the committee that unduly infringes on the privacy or that violates the constitutional rights of such person. Nothing herein shall be construed to prevent the committee from publicly disclosing classified information in a case in which it determines that national interest in the disclosure of classified information clearly outweighs any infringement on the privacy of a person. 
(7) 
(A)The Committee on Intelligence may disclose publicly any information in its possession after a determination by the committee that the public interest would be served by such disclosure. With respect to the disclosure of information for which this subparagraph requires action by the committee— 
(i)the committee shall meet to vote on the matter within five days after a member of the committee requests a vote; and 
(ii)a member of the committee may not make such a disclosure before a vote by the committee on the matter, or after a vote by the committee on the matter except in accordance with this subparagraph. 
(B) 
(i)In a case in which the Committee on Intelligence votes to disclose publicly any information that has been classified under established security procedures, that has been submitted to it by the executive branch, and that the executive branch requests be kept secret, the committee shall notify the President of such vote. 
(ii)The Committee on Intelligence may disclose publicly such information after the expiration of a five-day period following the day on which notice of the vote to disclose is transmitted to the President unless, before the expiration of the five-day period, the President, personally in writing, notifies the committee that he objects to the disclosure of such information, provides his reasons therefor, and certifies that the threat to the national interest of the United States posed by the disclosure is of such gravity that it outweighs any public interest in the disclosure. 
(iii)If the President, personally in writing, notifies the committee of his objections to the disclosure of information as provided in clause (ii), the committee may, by majority vote, refer the question of the disclosure of such information, with a recommendation thereon, to the House. The committee may not publicly disclose such information without leave of the House. 
(iv)Whenever the committee votes to refer the question of disclosure of any information to the House under clause (iii), the chairman shall, not later than the first day on which the House is in session following the day on which the vote occurs, report the matter to the House for its consideration. 
(v)If the chairman of the committee does not offer in the House a motion to consider in closed session a matter reported under clause (iv) within four calendar days on which the House is in session after the recommendation described in clause (iii) is reported, then such a motion shall be privileged when offered by a Member, Delegate, or Resident Commissioner. In either case such a motion shall be decided without debate or intervening motion except one that the House adjourn. 
(vi)Upon adoption by the House of a motion to resolve into closed session as described in clause (v), the Speaker may declare a recess subject to the call of the Chair. At the expiration of the recess, the pending question, in closed session, shall be, Shall the House approve the recommendation of the committee?. 
(vii)Debate on the question described in clause (vi) shall be limited to two hours equally divided and controlled by the chairman and ranking minority member of the committee. After such debate the previous question shall be considered as ordered on the question of approving the recommendation without intervening motion except one motion that the House adjourn. The House shall vote on the question in open session but without divulging the information with respect to which the vote is taken. If the recommendation of the committee is not approved, then the question is considered as recommitted to the committee for further recommendation. 
(C) 
(i)Information in the possession of the Committee on Intelligence relating to the lawful intelligence or intelligence-related activities of a department or agency of the United States that has been classified under established security procedures, and that the committee has determined should not be disclosed under subdivision (A) or (B), may not be made available to any person by a Member, Delegate, Resident Commissioner, officer, or employee of the House except as provided in clause (ii). 
(ii)The Committee on Intelligence shall, under such regulations as it may prescribe, make information described in clause (i) available to a committee or a Member, Delegate, or Resident Commissioner, and permit a Member, Delegate, or Resident Commissioner to attend a hearing of the committee that is closed to the public. Whenever the committee makes such information available, it shall keep a written record showing, in the case of particular information, which committee or which Member, Delegate, or Resident Commissioner received the information. A Member, Delegate, or Resident Commissioner who, and a committee that, receives information under this clause may not disclose the information except in a closed session of the House. 
(D)The Committee on Standards of Official Conduct shall investigate any unauthorized disclosure of intelligence or intelligence-related information by a Member, Delegate, Resident Commissioner, officer, or employee of the House in violation of subdivision (C) and report to the House concerning any allegation that it finds to be substantiated. 
(E)Upon the request of a person who is subject to an investigation described in subdivision (D), the Committee on Standards of Official Conduct shall release to such person at the conclusion of its investigation a summary of its investigation, together with its findings. If, at the conclusion of its investigation, the Committee on Standards of Official Conduct determines that there has been a significant breach of confidentiality or unauthorized disclosure by a Member, Delegate, Resident Commissioner, officer, or employee of the House, it shall report its findings to the House and recommend appropriate action. Recommendations may include censure, removal from committee membership, or expulsion from the House, in the case of a Member, or removal from office or employment or punishment for contempt, in the case of an officer or employee. 
(F)The Committee on Intelligence may permit a personal representative of the President, designated by the President to serve as a liaison to the committee, to attend any closed meeting of the committee. 
(G)Subject to the Rules of the House, funds may not be appropriated for a fiscal year, with the exception of a bill or joint resolution continuing appropriations, or an amendment thereto, or a conference report thereon, to, or for use of, a department or agency of the United States to carry out any of the following activities, unless the funds shall previously have been authorized by a bill or joint resolution passed by the House during the same or preceding fiscal year to carry out such activity for such fiscal year: 
(i)The activities of the Central Intelligence Agency and the Director of Central Intelligence. 
(ii)The activities of the Defense Intelligence Agency. 
(iii)The activities of the National Security Agency. 
(iv)The intelligence and intelligence-related activities of other agencies and subdivisions of the Department of Defense. 
(v)The intelligence and intelligence-related activities of the Department of State. 
(vi)The intelligence and intelligence-related activities of the Federal Bureau of Investigation, including all activities of the Intelligence Division. 
(vii)The activities of the Director of National Intelligence. 
(H) 
(i)In this clause, the term intelligence and intelligence-related activities includes— 
(I)the collection, analysis, production, dissemination, or use of information that relates to a foreign country, or a government, political group, party, military force, movement, or other association in a foreign country, and that relates to the defense, foreign policy, national security, or related policies of the United States and other activity in support of the collection, analysis, production, dissemination, or use of such information; 
(II)activities taken to counter similar activities directed against the United States; 
(III)covert or clandestine activities affecting the relations of the United States with a foreign government, political group, party, military force, movement, or other association; 
(IV)the collection, analysis, production, dissemination, or use of information about activities of persons within the United States, its territories and possessions, or nationals of the United States abroad whose political and related activities pose, or may be considered by a department, agency, bureau, office, division, instrumentality, or employee of the United States to pose, a threat to the internal security of the United States; and 
(V)covert or clandestine activities directed against persons described in (IV). 
(ii)In this clause, the term department or agency includes any organization, committee, council, establishment, or office within the Federal Government. 
(iii)For purposes of this clause, reference to a department, agency, bureau, or subdivision shall include a reference to any successor department, agency, bureau, or subdivision to the extent that a successor engages in intelligence or intelligence-related activities now conducted by the department, agency, bureau, or subdivision referred to in this clause. 
(I)Clause 12(a) of rule XXII does not apply to meetings of a conference committee respecting legislation (or any part thereof) reported by the Committee on Intelligence.. 
(c)Clause 5(a) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(4) 
(A)The Committee on Intelligence shall be composed of not more than 18 Members, Delegates, or the Resident Commissioner, of whom not more than 10 may be from the same party. The committee shall include at least one Member, Delegate, or the Resident Commissioner from each of the following committees: 
(i)The Committee on Appropriations. 
(ii)The Committee on Armed Services. 
(iii)The Committee on International Relations. 
(iv)The Committee on the Judiciary. 
(B)The Speaker and the Minority Leader shall be ex officio members of the Committee on Intelligence, but shall have no vote in the committee and may not be counted for purposes of determining a quorum. 
(C)The Speaker and Minority Leader each may designate a member of his leadership staff to assist him in his capacity as ex officio member, with the same access to committee meetings, hearings, briefings, and materials as employees of the committee and subject to the same security clearance and confidentiality requirements as employees of the committee under this clause.. 
223.Subcommittee limitation on Committee on AppropriationsThe second sentence of clause 5(d)(2) of rule X of the Rules of the House of Representatives is amended by striking 13 and inserting 14 (of which one is a Subcommittee on Intelligence). 
224.Membership on Committee on AppropriationsClause 5 of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(f)One-third of the members of the Committee on Intelligence (but if such number is not an even-number divisible by three, then the next highest even-number that is divisible by three) shall be members of the Committee on Appropriations, of whom not more than one-half shall be from the same party.. 
225.Conforming amendments 
(a)Clause 3(l) of rule X of the Rules of the House of Representatives is amended by striking Permanent Select and by striking clause 11(b)(1)(A) and inserting clause 1(k). 
(b)Clause 9(a)(2) of rule X of the Rules of the House of Representatives is amended by striking Permanent Select. 
(c)Clause 11 of rule 10 of the Rules of the House of Representatives is repealed. 
(d)Clause 2(g)(2)(D) of rule 11 of the Rules of the House of Representatives is amended by striking Permanent Select. 
2Homeland Security Oversight Reform in the Senate 
AHomeland Security 
231.Homeland Security 
(a)Committee on homeland security and government affairsThe Committee on Governmental Affairs is renamed as the Committee on Homeland Security and Governmental Affairs. 
(b)JurisdictionThere shall be referred to the committee all proposed legislation, messages, petitions, memorials, and other matters relating to the following subjects: 
(1)Department of Homeland Security, except matters relating to the Coast Guard, the Transportation Security Administration, the Federal Law Enforcement Training Center, and the revenue functions of the Customs Service. 
(2)Archives of the United States. 
(3)Budget and accounting measures, other than appropriations, except as provided in the Congressional Budget Act of 1974. 
(4)Census and collection of statistics, including economic and social statistics. 
(5)Congressional organization, except for any part of the matter that amends the rules or orders of the Senate. 
(6)Federal Civil Service. 
(7)Government information. 
(8)Intergovernmental relations. 
(9)Municipal affairs of the District of Columbia, except appropriations therefor. 
(10)Organization and management of United States nuclear export policy. 
(11)Organization and reorganization of the executive branch of the Government. 
(12)Postal Service. 
(13)Status of officers and employees of the United States, including their classification, compensation, and benefits. 
(c)Additional dutiesThe committee shall have the duty of— 
(1)receiving and examining reports of the Comptroller General of the United States and of submitting such recommendations to the Senate as it deems necessary or desirable in connection with the subject matter of such reports; 
(2)studying the efficiency, economy, and effectiveness of all agencies and departments of the Government; 
(3)evaluating the effects of laws enacted to reorganize the legislative and executive branches of the Government; and 
(4)studying the intergovernmental relationships between the United States and the States and municipalities, and between the United States and international organizations of which the United States is a member. 
(d)Jurisdiction of senate committeesThe jurisdiction of the Committee on Homeland Security and Governmental Affairs provided in subsection (b)(1) shall supersede the jurisdiction of any other committee of the Senate provided in the rules of the Senate. 
BIntelligence Oversight Reform 
241.Intelligence oversight 
(a)Committee on armed services membershipSection 2(a)(3) of Senate Resolution 400, agreed to May 19, 1976 (94th Congress) (referred to in this section as S. Res. 400) is amended by— 
(1)inserting (A) after (3); and 
(2)inserting at the end the following: 
 
(B)The Chairman and Ranking Member of the Committee on Armed Services (if not already a member of the select Committee) shall be ex officio members of the select Committee but shall have no vote in the Committee and shall not be counted for purposes of determining a quorum.. 
(b)Number of membersSection 2(a) of S. Res. 400 is amended— 
(1)in paragraph (1), by inserting not to exceed before fifteen members; 
(2)in paragraph (1)(E), by inserting not to exceed before seven; and 
(3)in paragraph (2), by striking the second sentence and inserting Of any members appointed under paragraph (1)(E), the majority leader shall appoint the majority members and the minority leader shall appoint the minority members, with the majority having a one vote margin.. 
(c)Elimination of term limitsSection 2 of Senate Resolution 400, 94th Congress, agreed to May 19, 1976, is amended by striking subsection (b) and by redesignating subsection (c) as subsection (b). 
(d)Appointment of chairman and vice chairmanSection 2(b) of S. Res. 400, as redesignated by subsection (c) of this section, is amended by striking the first sentence and inserting the following: At the beginning of each Congress, the Majority Leader of the Senate shall select a chairman of the select Committee and the Minority Leader shall select a vice chairman for the select Committee.. 
(e)SubcommitteesSection 2 of S. Res. 400, as amended by subsections (a) through (d), is amended by adding at the end the following: 
 
(c)The select Committee may be organized into subcommittees. Each subcommittee shall have a chairman and a vice chairman who are selected by the Chairman and Vice Chairman of the select Committee, respectively.. 
(f)ReportsSection 4(a) of S. Res. 400 is amended by inserting , but not less than quarterly, after periodic. 
(g)StaffSection 15 of S. Res. 400 is amended to read as follows: 
 
15.(a) The select Committee shall hire or appoint one employee for each member of the select Committee to serve as such Member’s designated representative on the select Committee. The select Committee shall only hire or appoint an employee chosen by the respective Member of the select Committee for whom the employee will serve as the designated representative on the select Committee. 
(b)The select Committee shall be afforded a supplement to its budget, to be determined by the Committee on Rules and Administration, to allow for the hire of each employee who fills the position of designated representative to the select Committee. The designated representative shall have office space and appropriate office equipment in the select Committee spaces, and shall have full access to select Committee staff, information, records, and databases. 
(c)The designated employee shall meet all the requirements of relevant statutes, Senate rules, and committee clearance requirements for employment by the select Committee.. 
(h)NomineesS. Res. 400 is amended by adding at the end the following: 
 
17.(a) The select Committee shall have jurisdiction for reviewing, holding hearings, and voting on civilian persons nominated by the President to fill a position within the intelligence community that requires the advice and consent of the Senate. 
(b)Other committees with jurisdiction over the nominees’ executive branch department may hold hearings and interviews with that person.. 
CCommittee Status 
251.Committee status 
(a)Homeland securityThe Committee on Homeland Security and Governmental Affairs shall be treated as the Committee on Governmental Affairs listed under paragraph 2 of rule XXV of the Standing Rules of the Senate for purposes of the Standing Rules of the Senate. 
(b)IntelligenceThe Select Committee on Intelligence shall be treated as a committee listed under paragraph 2 of rule XXV of the Standing Rules of the Senate for purposes of the Standing Rules of the Senate. 
DIntelligence-Related Subcommittees 
261.Subcommittee related to intelligence oversight 
(a)EstablishmentThere is established in the Select Committee on Intelligence a Subcommittee on Oversight which shall be in addition to any other subcommittee established by the select Committee. 
(b)ResponsibilityThe Subcommittee on Oversight shall be responsible for ongoing oversight of intelligence activities. 
262.Subcommittee related to intelligence appropriations 
(a)EstablishmentThere is established in the Committee on Appropriations a Subcommittee on Intelligence. The Subcommittee on Military Construction shall be combined with the Subcommittee on Defense into 1 subcommittee. 
(b)JurisdictionThe Subcommittee on Intelligence of the Committee on Appropriations shall have jurisdiction over funding for intelligence matters. 
3Effective Date 
271.Effective date This subtitle shall take effect on the convening of the 110th Congress. 
DDeclassification of overall intelligence budget 
281.Availability to public of certain intelligence funding information 
(a)Amounts requested each fiscal yearThe President shall disclose to the public for each fiscal year after fiscal year 2005— 
(1)the aggregate amount of appropriations requested in the budget of the President for the fiscal year concerned for the intelligence and intelligence-related activities of the United States Government; and 
(2)the aggregate amount of appropriations requested in the budget of the President for the fiscal year concerned for each element or component of the intelligence community. 
(b)Amounts appropriated each fiscal yearCongress shall disclose to the public for each fiscal year after fiscal year 2005— 
(1)the aggregate amount of funds appropriated by Congress for the fiscal year concerned for the intelligence and intelligence-related activities of the United States Government; and 
(2)the aggregate amount of funds appropriated by Congress for the fiscal year concerned for each element or component of the intelligence community. 
EStandardize Security Clearances 
282.Standardization of security clearances 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of the Office of Personnel Management, in consultation with the Director of National Intelligence, the Secretary of Defense, and the Secretary of Homeland Security, shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) with respect to security clearances, including with respect to uniform policies and procedures for the completion of security clearances and reciprocal recognition of such security clearances among agencies of the United States Government. Such report shall include— 
(1)a certification by the Director of the Office of Personnel Management that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Director of the Office of Personnel Management is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Director of the Office of Personnel Management expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Director considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Director of the Office of Personnel Management submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Director of the Office of Personnel Management submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
IIIForeign policy, public diplomacy, and nonproliferation  
AForeign Policy  
301.Actions to ensure a long-term commitment to Afghanistan 
(a)Sense of CongressIt is the sense of Congress that the Government of the United States— 
(1)should give priority to providing assistance to Afghanistan to establish a substantial economic infrastructure and a sound economy; and 
(2)should continue to provide economic and development assistance to Afghanistan, including assistance to the Afghan National Army and the police forces and border police of Afghanistan. 
(b)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the President shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of section 305 of of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7555) (as added by section 7104(e)(4)(A) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)) for ensuring a long-term commitment to Afghanistan. Such report shall include— 
(1)a certification by the President that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the President is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the President expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the President considers necessary to implement such recommendations and achieve such policy goals. 
(c)Termination of duty to reportThe duty to submit a report under subsection (b) shall terminate when the President submits a certification pursuant to subsection (b)(1). 
(d)GAO review of certificationIf the President submits a certification pursuant to subsection (b)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (b) has been implemented and whether the policy goals described in subsection (b) have been achieved. 
(e)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
302.Actions to support Pakistan against extremists 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the commitment of the President to provide $3 billion in assistance over the next five years to Pakistan should be commended; 
(2)the Government of the United States should provide assistance to Pakistan to improve Pakistan’s failing basic education system and to emphasize development; and 
(3)the Government of the United States should strongly urge the Government of Pakistan to close Taliban-linked schools known as madrassas, close terrorist training camps, and prevent Taliban forces from operating across the border between Pakistan and Afghanistan. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report on efforts by the Government of Pakistan take the actions described in subsection (a)(3). 
303.Actions to support reform in Saudi Arabia 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the Government of the United States and the Government of Saudi Arabia should accelerate efforts to improve strategic dialogue between the two countries, increase exchange programs, and promote pragmatic reforms in Saudi Arabia; and 
(2)the Government of Saudi Arabia should take additional steps to regulate charities and promote tolerance and moderation. 
(b)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of section 7105 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) for improving dialogue between the people and Government of the United States and the people and Government of Saudi Arabia in order to improve the relationship between the two countries. Such report shall include— 
(1)a certification by the Secretary of State that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of State expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary of State considers necessary to implement such recommendations and achieve such policy goals. 
(c)Termination of duty to reportThe duty to submit a report under subsection (b) shall terminate when the Secretary of State submits a certification pursuant to subsection (b)(1). 
(d)GAO review of certificationIf the Secretary of State submits a certification pursuant to subsection (b)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (b) have been implemented and whether the policy goals described in subsection (b) have been achieved. 
(e)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
304.Elimination of terrorist sanctuaries 
(a)National Counterterrorism Center identification of terrorist sanctuariesSubsection (d) of section 119 of National Security Act of 1947 (50 U.S.C. 404o) is amended by adding at the end the following new paragraph: 
 
(7)To identify each country whose territory is being used as a sanctuary for terrorists or terrorist organizations and each country whose territory may potentially be used as a sanctuary for terrorists or terrorist organizations and to develop a comprehensive strategy to eliminate terrorist sanctuaries.. 
(b)ReportSuch section is further amended by adding at the end the following new subsection: 
 
(k)Report on terrorist sanctuariesNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Director of the National Counterterrorism Center shall submit to the Committee on International Relations, the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on Government Reform of the House of Representatives and the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on terrorist sanctuaries, including a description of the— 
(1)countries whose territory is being used as a sanctuary for terrorists or terrorist organizations; 
(2)countries whose territory may potentially be used as a sanctuary for terrorists or terrorist organizations; 
(3)strategy to eliminate each such sanctuary; and 
(4)progress that has been made in accomplishing such strategy.. 
305.Comprehensive coalition strategy against Islamist terrorism 
(a)Sense of CongressIt is the sense of Congress that the United States— 
(1)should continue to engage other countries in developing a comprehensive coalition strategy against Islamist terrorism; and 
(2)should use a broader approach to target the roots of terrorism, including developing strategies with other countries to encourage reform efforts in Saudi Arabia and Pakistan, improving educational and economic opportunities in Muslim countries, identifying and eliminating terrorist sanctuaries, and making progress in the Arab-Israeli peace process. 
(b)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of section 7117 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) for engaging other countries in developing a comprehensive coalition strategy for combating terrorism. Such report shall include— 
(1)a certification by the Secretary of State that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of State expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary of State considers necessary to implement such recommendations and achieve such policy goals. 
(c)Termination of duty to reportThe duty to submit a report under subsection (b) shall terminate when the Secretary of State submits a certification pursuant to subsection (b)(1). 
(d)GAO review of certificationIf the Secretary of State submits a certification pursuant to subsection (b)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (b) have been implemented and whether the policy goals described in subsection (b) have been achieved. 
(e)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
306. Standards for the detention and humane treatment of captured terrorists 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State, in consultation with the Attorney General, shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission for engaging United States allies to develop a common coalition approach toward the detention and humane treatment of captured terrorists and the policy goals of sections 1002, 1003, and 1005 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). Such report shall include— 
(1)a certification by the Secretary of State that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of State expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary of State considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of State submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of State submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations, the Committee on Armed Services, and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
307.Use of economic policies to combat terrorism 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State, in consultation with the United States Trade Representative, shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of section 7115 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) for developing economic policies to combat terrorism. Such report shall include— 
(1)a certification by the Secretary of State that such recommendations have been implemented and such policy goals have been achieved, including a description of the extent to which the policy goals of paragraphs (1) through (4) of section 7115(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 have been achieved; or 
(2)if the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of State expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary of State considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of State submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of State submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
308.Actions to ensure vigorous efforts against terrorist financing 
(a)FindingsCongress finds the following: 
(1)Financial institutions have too little information about money laundering and terrorist financing compliance in other markets. 
(2)The current Financial Action Task Force designation system does not adequately represent the progress countries are making in combatting money laundering. 
(3)Lack of information about the compliance of countries with anti-money laundering standards exposes United States financial markets to excessive risk. 
(4)Failure to designate countries that fail to make progress in combatting terrorist financing and money laundering eliminates incentives for internal reform. 
(5)The Secretary of the Treasury has an affirmative duty to provide to financial institutions and examiners the best possible information on compliance with anti-money laundering and terrorist financing initiatives in other markets. 
(b)ReportNot later than March 1 of each year, the Secretary of the Treasury shall submit to relevant congressional committees a report that identifies the applicable standards of each country against money laundering and states whether that country is a country of primary money laundering concern under section 5318A of title 31, United States Code. The report shall include— 
(1)information on the effectiveness of each country in meeting its standards against money laundering; 
(2)a determination of whether that the efforts of that country to combat money laundering and terrorist financing are adequate, improving, or inadequate; and 
(3)the efforts made by the Secretary to provide to the government of each such country of concern technical assistance to cease the activities that were the basis for the determination that the country was of primary money laundering concern. 
(c)Dissemination of information in reportThe Secretary of the Treasury shall make available to the Federal Financial Institutions Examination Council for incorporation into the examination process, in consultation with Federal banking agencies, and to financial institutions the information contained in the report submitted under subsection (b). Such information shall be made available to financial institutions without cost. 
(d)DefinitionsIn this section: 
(1)Financial institutionThe term financial institution has the meaning given that term in section 5312(a)(2) of title 31, United States Code. 
(2)Relevant congressional committeesThe term relevant congressional committees means— 
(A)the Committee on Financial Services, the Committee on Government Reform, and the Committee on the Judiciary of the House of Representatives; and 
(B)the Committee on Banking, Housing, and Urban Affairs, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate. 
BPublic Diplomacy  
311.Public diplomacy responsibilities of the Department of State and public diplomacy training of members of the Foreign Service 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of sections 7109 and 7110 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458), and the amendments made by such sections, regarding the public diplomacy responsibilities of the Department of State and public diplomacy training of members of the Foreign Service. Such report shall include— 
(1)a certification by the Secretary of State that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of State expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary of State considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of State submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of State submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
312.International broadcasting 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the Broadcasting Board of Governors shall submit to the relevant congressional committees a report on— 
(1)the activities of Radio Sawa and Radio Al-Hurra; and 
(2)the extent to which the activities of Radio Sawa and Radio Al-Hurra have been successful, including an analysis of impact of the activities on the audience and audience demographics and whether or not funding is adequate to carry out the activities. 
(b)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
313.Expansion of United States scholarship, exchange, and library programs in the Islamic world 
(a)Report; certificationNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State shall submit to the relevant congressional committees a report on the recommendations of the 9/11 Commission and the policy goals of sections 7112 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) for expanding United States scholarship, exchange, and library programs in the Islamic world. Such report shall include— 
(1)a certification by the Secretary of State that such recommendations have been implemented and such policy goals have been achieved; or 
(2)if the Secretary of State is unable to make the certification described in paragraph (1), a description of— 
(A)the steps taken to implement such recommendations and achieve such policy goals; 
(B)when the Secretary of State expects such recommendations to be implemented and such policy goals to be achieved; and 
(C)any allocation of resources or other actions by Congress the Secretary of State considers necessary to implement such recommendations and achieve such policy goals. 
(b)Termination of duty to reportThe duty to submit a report under subsection (a) shall terminate when the Secretary of State submits a certification pursuant to subsection (a)(1). 
(c)GAO review of certificationIf the Secretary of State submits a certification pursuant to subsection (a)(1), not later than 30 days after the submission of such certification, the Comptroller General shall submit to the relevant congressional committees a report on whether the recommendations described in subsection (a) have been implemented and whether the policy goals described in subsection (a) have been achieved. 
(d)DefinitionIn this section, the term relevant congressional committees means— 
(1)the Committee on International Relations and the Committee on Government Reform of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
314.International Youth Opportunity Fund 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the Middle East Partnership Initiative (MEPI) and the United States Agency for International Development should be commended for initiating programs in predominantly Muslim countries to support secular education improvements and the teaching of English, including programs that focus on the education of women; 
(2)the secular education programs of MEPI and the United States Agency for International Development are a constructive start to answering the challenge of secular education in predominantly Muslim countries ; 
(3)the secular education programs of MEPI and the United States Agency for International Development should be components of an overall strategy for educational assistance—itself one component of an overall United States strategy for counterterrorism—targeted where the need and the benefit to the national security of the United States are greatest; and 
(4)upon formation of a broader strategy for international educational assistance targeted toward the Middle East, a significant increase in funding for these initiatives should be provided. 
(b)International Youth Opportunity FundThere are authorized to be appropriated to the Secretary of State $50,000,000 for each of the fiscal years 2007 and 2008 to support the establishment of an International Youth Opportunity Fund pursuant to section 7114 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458). 
CNonproliferation 
321.Short titleThis subtitle may be cited as the Omnibus Nonproliferation and Anti-Nuclear Terrorism Act of 2006.  
322.FindingsCongress finds the following: 
(1)Loose nuclear weapons and materials in the former Soviet Union 
(A)There are in the world today enormous stockpiles of nuclear weapons and the materials required to make them. Counting materials both in assembled warheads and in other forms, worldwide totals are estimated to encompass some 1,900 tons of highly enriched uranium (enough for 143,000 nuclear weapons) and 1,855 tons of plutonium (enough for 330,000 nuclear weapons).  
(B)The Russian Federation alone is estimated to have over 1,000 tons of highly enriched uranium (enough for over 80,000 nuclear weapons) and 140 tons of plutonium (enough for over 30,000 nuclear weapons).  
(C)The United States has been working for over a decade to eliminate stockpiles of loose nuclear weapons and materials in the former Soviet Union, but the Department of Energy acknowledges that there is still a need to properly secure about 460 tons of weapons-usable Russian nuclear material (outside of warheads), enough for more than 35,000 nuclear weapons.  
(D)A recent report by the Central Intelligence Agency faulted the security of nuclear arsenal facilities in the Russian Federation and assessed that “undetected smuggling has occurred.”  
(E)There are at least 18 documented incidents of “proliferation significant” fissile material trafficking from facilities in the former Soviet Union between 1991 and 2001. In one incident in 1998, an inside conspiracy at a Russian nuclear weapons facility attempted to steal 18.5 kilograms of highly enriched uranium. In another incident, 2 kilograms of highly enriched uranium taken from a research facility in Sukhumi, Georgia, has never been recovered.  
(F)In May 1994, German police found a small but worrisome quantity of supergrade plutonium in the garage of Adolf Jackle. Extremely expensive to produce, this rare item was likely stolen from one of Russia’s two premier nuclear weapons laboratories.  
(G)Comprehensive security upgrades are not yet completed at 90 percent of Russian nuclear warhead bunkers for Russia’s Strategic Rocket Forces. 
(H)Border security in the former Soviet Union is inconsistent at best. Existing infrastructure helps at the outer borders of the former Soviet Union but many borders internal to the former Soviet Union, such as the border between Kazakhstan and the Russian Federation, exist only on a map. 
(2)Loose nuclear materials around the globe 
(A)Dangerous caches of weapons-usable nuclear materials, much of it poorly secured and vulnerable to theft, exist in a multitude of facilities around the world. For example, there are over 130 research reactors in over 40 countries that house highly enriched uranium, some with enough to manufacture an atomic bomb. In total, about 40 tons of highly enriched uranium, enough for over 1,000 nuclear weapons, is estimated to remain in civilian research reactors.  
(B)Over the last 50 years, the United States is known to have exported about 27.5 tons of highly enriched uranium to 43 countries to help develop nuclear power production or bolster scientific initiatives. In 1996, the United States began an effort to recover the more than 17.5 tons of the nuclear material that was still overseas, but has recovered only about 1 ton, according to the Department of Energy and the Government Accountability Office.  
(C)It is especially important to keep highly enriched uranium out of terrorists’ hands because, with minimal expertise, they could use it to make the simplest, gun-type nuclear weapon—a device in which a high explosive is used to blow one subcritical piece of highly enriched uranium from one end of a tube into another subcritical piece held at the opposite end of the tube.  
(D)To Osama bin Laden, acquiring weapons of mass destruction is a “religious duty”. Al Qaeda and more than two dozen other terrorist groups are pursuing capability to use weapons of mass destruction.  
(E)Osama bin Laden's press spokesman, Sulaiman Abu Ghaith, has announced that the group aspires to kill 4 million Americans, including 1 million children, in response to casualties supposedly inflicted on Muslims by the United States and Israel.  
(F)Al Qaeda documents recovered in Afghanistan reveal a determined research effort focused on nuclear weapons. 
(3)Security standards for all nuclear weapons and materials 
(A)There are no international binding standards for the secure handling and storage of nuclear weapons and materials.  
(B)Making a nuclear weapon requires only 4 to 5 kilograms of plutonium or 12 to 15 kilograms of highly enriched uranium.  
(C)In October 2001, the United States Government became very concerned that Al Qaeda may have smuggled a 10-kiloton Russian nuclear warhead into New York City. If placed in lower Manhattan, such a device would probably kill 100,000 people instantly, seriously injure tens of thousands more, and render the entire area uninhabitable for decades to come.  
(4)Russia’s nuclear expertise 
(A)Employment at the large nuclear facilities in the Russian Federation’s 10 closed nuclear cities is estimated to be in the range of 120,000 to 130,000 people, of whom approximately 75,000 were employed on nuclear weapons-related work.  
(B)Poor wages and living conditions in Russian “nuclear cities” have inspired protests and strikes among the employees working in them.  
(C)Insiders have been caught attempting to smuggle nuclear materials out of these facilities, presumably to sell on the lucrative black market.  
323.Establishment of Office of Nonproliferation Programs in the Executive Office of the President 
(a)EstablishmentThere is established in the Executive Office of the President an Office of Nonproliferation Programs (in this section referred to as the Office). 
(b)Director; Associate DirectorsThere shall be at the head of the Office a Director who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall be compensated at the rate provided for level II of the Executive Schedule in section 5313 of title 5. The President is authorized to appoint not more than four Associate Directors, by and with the advice and consent of the Senate, who shall be compensated at a rate not to exceed that provided for level III of the Executive Schedule in section 5314 of such title. Associate Directors shall perform such functions as the Director may prescribe. 
(c)Primary Functions of Director 
(1)In generalThe primary function of the Director is to coordinate and lead— 
(A)efforts by the United States to curb terrorist access to nuclear technology, materials, or expertise; and 
(B)other United States nonproliferation activities, including nuclear nonproliferation activities and activities to counter other weapons of mass destruction. 
(2)Specific functionsIn addition to such other functions and activities as the President may assign, the Director shall— 
(A)advise the President, and others within the Executive Office of the President, on the role and effect of such nonproliferation activities on national security and international relations; 
(B)lead the development and implementation of a plan (including appropriate budgets, other resources, goals, and metrics for assessing progress) to ensure that all the highest-priority actions to prevent terrorists from getting and using nuclear weapons are taken in the shortest possible time, including but not limited to a fast-paced global effort to ensure that every nuclear warhead and every kilogram of weapons-usable nuclear material worldwide is secured and accounted for, to standards sufficient to defeat demonstrated terrorist and criminal threats, as rapidly as that objective can be accomplished; 
(C)identify obstacles to accelerating and strengthening efforts to prevent terrorists from getting and using nuclear weapons, and raise approaches to overcoming these obstacles for action by the President or other appropriate officials; 
(D)lead an effort, to be carried out jointly by the various Federal agencies responsible for carrying out such nonproliferation activities, to establish priorities among those activities and to develop and implement strategies and budgets that reflect those priorities; 
(E)build strong partnerships with respect to such nonproliferation activities among Federal, State, and local governments, foreign governments, international organizations, and nongovernmental organizations; and 
(F)evaluate the scale, quality, and effectiveness of the Federal effort with respect to such nonproliferation activities and advise on appropriate actions. 
324.Removal of restrictions on Cooperative Threat Reduction programs 
(a)Repeal of Restrictions 
(1)Restrictions on assistance in destroying former Soviet weaponsSection 211(b) of the Soviet Nuclear Threat Reduction Act of 1991 (22 U.S.C. 2551 note) is repealed. 
(2)Restrictions on authority to carry out CTR programsSection 1203(d) of the Cooperative Threat Reduction Act of 1993 (title XII of Public Law 103–160; 22 U.S.C. 5952(d)) is repealed. 
(3)Limitation on use of funds for chemical weapons destructionSection 1305 of the National Defense Authorization Act for Fiscal Year 2000 (22 U.S.C. 5952 note) is repealed. 
(b)Exemption from LimitationsCooperative Threat Reduction programs may be carried out notwithstanding any other provision of law, subject to congressional notification and reporting requirements that apply to the use of funds available for Cooperative Threat Reduction programs or the carrying out of projects or activities under such programs. 
(c)Inapplicability of other restrictionsSection 502 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5852) shall not apply to any Cooperative Threat Reduction program. 
325.Removal of restrictions on Department of Energy nonproliferation programsSection 4301 of the Atomic Energy Defense Act (50 U.S.C. 2561) is repealed.  
326.Modifications of authority to use Cooperative Threat Reduction program funds outside the former Soviet UnionSection 1308 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1662; 22 U.S.C. 5963) is amended— 
(1)by striking President each place it appears and inserting Secretary of Defense; 
(2)in subsection (a), by striking each of the following and all that follows through the period at the end and inserting the following:  
that such project or activity will— 
(1)assist the United States in the resolution of a critical emerging proliferation threat; or 
(2)permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals.; 
(3)by striking subsections (c) and (d); and 
(4)by redesignating subsection (e) as subsection (c). 
327.Modifications of authority to use International Nuclear Materials Protection and Cooperation program funds outside the former Soviet UnionSection 3124 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1747) is amended— 
(1)by striking President each place it appears and inserting Secretary of Energy; 
(2)in subsection (a), by striking each of the following and all that follows through the period at the end and inserting the following:  
that such project or activity will— 
(1)assist the United States in the resolution of a critical emerging proliferation threat; or 
(2)permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals.; 
(3)by striking subsections (c) and (d); and 
(4)by redesignating subsection (e) as subsection (c). 
328.Special reports on adherence to arms control agreements and nonproliferation commitments 
(a)Reports requiredAt least annually, the Secretary of State shall submit to the appropriate congressional committees a report on each country in which a Cooperative Threat Reduction program is being carried out. The report shall describe that country’s commitments to— 
(1)making substantial national investments in infrastructure to secure, safeguard, and destroy weapons of mass destruction; 
(2)forgoing any military modernization exceeding legitimate defense requirements, including replacement of weapons of mass destruction; 
(3)forgoing any use of fissionable materials or any other components of deactivated nuclear weapons in a new nuclear weapons program; 
(4)complying with all relevant arms control agreements; 
(5)adopting and enforcing national and international export controls over munitions and dual-use items; and 
(6)facilitating the verification by the United States and international community of that country’s compliance with such commitments. 
(b)FormThe report required under subsection (a) may be submitted with the report required under section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a). 
329.Presidential report on impediments to certain nonproliferation activitiesNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report identifying impediments (including liability concerns, taxation issues, access rights, and other impediments) to— 
(1)the ongoing renegotiation of the umbrella agreement relating to Cooperative Threat Reduction; and 
(2)the ongoing negotiations for the implementation of the Plutonium Disposition Program, the Nuclear Cities Initiative, and other defense nuclear nonproliferation programs. 
330.Enhancement of Global Threat Reduction InitiativeSection 3132 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2166; 50 U.S.C. 2569) is amended— 
(1)in subsection (b)— 
(A)in the subsection heading, by striking Program Authorized and inserting Program Required; and 
(B)by striking The Secretary of Energy may and inserting The President, acting through the Secretary of Energy, shall; and 
(2)in subsection (c)(1), by adding at the end the following new subparagraph:  
 
(N)Take such other actions as may be necessary to effectively implement the Global Threat Reduction Initiative.. 
331.Expansion of Proliferation Security Initiative 
(a)Sense of Congress relating to Proliferation Security InitiativeIt is the sense of the Congress that— 
(1)the President should strive to expand and strengthen the Proliferation Security Initiative announced by the President on May 31, 2003, placing particular emphasis on including countries outside of NATO; and 
(2)the United States should engage the United Nations to develop a Security Council Resolution to authorize the Proliferation Security Initiative under international law, including by providing legal authority to stop shipments of weapons of mass destruction, their delivery systems, and related materials. 
(b)Authorization of appropriations relating to Proliferation Security InitiativeThere are authorized to be appropriated for fiscal year 2007, $50,000,000 to conduct joint training exercises regarding interdiction of weapons of mass destruction under the Proliferation Security Initiative. Particular emphasis should be given to allocating funds from such amount— 
(1)to invite other countries that do not participate in the Proliferation Security Initiative to observe the joint training exercises; and 
(2)to conduct training exercises with countries that openly join the Proliferation Security Initiative after the date of the enactment of this Act. 
332.Sense of Congress relating to international security standards for nuclear weapons and materialsIt is the sense of the Congress that the President should seek to devise and implement standards to improve the security of nuclear weapons and materials by— 
(1)establishing with other willing nations a set of performance-based standards for the security of nuclear weapons and weapons; 
(2)negotiating with those nations an agreement to adopt the standards and implement appropriate verification measures to assure ongoing compliance; and 
(3)coordinating with those nations and the International Atomic Energy Agency to strongly encourage other states to adopt and verifiably implement the standards. 
333.Authorization of appropriations relating to inventory of Russian tactical nuclear warheads and data exchangesIn addition to any other amounts authorized to be appropriated for such purposes, there are authorized to be appropriated to the Administrator for Nuclear Security for fiscal year 2007, $5,000,000 for assistance to Russia to facilitate the conduct of a comprehensive inventory of the stockpile of Russia of— 
(1)non-strategic nuclear weapons; and 
(2)nuclear weapons, whether strategic or non-strategic, that are not secured by PALs or other electronic means. 
334.Report on accounting for and securing of Russia’s non-strategic nuclear weaponsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on Russia’s non-strategic nuclear weapons. The report shall— 
(1)detail past and current efforts of the United States to encourage a proper accounting for and securing of Russia’s non-strategic nuclear weapons and Russia’s nuclear weapons, whether strategic or non-strategic, that are not secured by PALs or other electronic means; 
(2)detail the actions that are most likely to lead to progress in improving the accounting for and securing or dismantlement of such weapons; and 
(3)detail the feasibility of enhancing the national security of the United States by developing increased transparency between the United States and Russia with respect to the numbers, locations, and descriptions of such weapons and of the corresponding weapons of the United States. 
335.Research and development involving alternative use of weapons of mass destruction expertise 
(a)Authority to use fundsNotwithstanding any other provision of law and subject to subsection (c), any funds available to a department or agency of the Federal Government may be used to conduct non-defense research and development in Russia and the states of the former Soviet Union on technologies specified in subsection (b) utilizing scientists in Russia and the states of the former Soviet Union who have expertise in— 
(1)nuclear weapons; or 
(2)chemical or biological weapons, but only if such scientists no longer engage, or have never engaged, in activities supporting prohibited chemical or biological capabilities. 
(b)TechnologiesThe technologies specified in this subsection are technologies on the following: 
(1)Environmental restoration and monitoring. 
(2)Proliferation detection. 
(3)Health and medicine, including research. 
(4)Energy. 
(c)LimitationFunds may not be used under subsection (a) for research and development if the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, determines that such research and development will— 
(1)pose a threat to the security interests of the United States; or 
(2)further materially any defense technology. 
(d)Authorization of Appropriations 
(1)In generalThere is authorized to be appropriated to the Department of State $20,000,000 for fiscal year 2007 for the following purposes: 
(A)To make determinations under subsection (c). 
(B)To defray any increase in costs incurred by the Department of State, or any other department or agency of the Federal Government, for research and development, or demonstration, as a result of research and development conducted under this section. 
(2)Availability(A) Amounts authorized to be appropriated by paragraph (1) are authorized to remain available until expended. 
(B)Any amount transferred to a department or agency of the Federal Government pursuant to paragraph (1)(B) shall be merged with amounts available to such department or agency to cover costs concerned, and shall be available for the same purposes, and for the same period, as amounts with which merged. 
336.Strengthening the Nuclear Nonproliferation Treaty 
(a)FindingsCongress finds the following: 
(1)Article IV of the Treaty on the Non-Proliferation of Nuclear Weapons (commonly referred to as the Nuclear Nonproliferation Treaty or NPT) (21 UST 483) states that countries that are parties to the treaty have the inalienable right . . . to develop research, production and use of nuclear energy for peaceful purposes without discrimination and in conformity with articles I and II of this treaty.. 
(2)The rights outlined under article IV include all fuel cycle activities, despite the fact that uranium enrichment and plutonium production potentially put a country in a position to produce weapons usable material. 
(3)David Bergmann, former chairman of the Israeli Atomic Energy Commission, stated: . . . by developing atomic energy for peaceful uses, you reach the nuclear weapon option. There are not two atomic energies. 
(4)The wording of article IV has made it possible for countries that are parties to the NPT treaty to use peaceful nuclear programs as a cover for weapons programs. In particular, the misuse by North Korea and Iran of these provisions threatens to undercut the viability of the nuclear nonproliferation regime and the entire system of international nuclear commerce. 
(5)If the international community fails to devise effective measures to deal with the loophole in article IV, then there is a great likelihood that the ranks of countries possessing nuclear weapons will increase markedly in the next decade. 
(b)Presidential report on control of nuclear fuel cycle technologies and materialNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report identifying ways to more effectively control nuclear fuel cycle technologies and material, including ways that the United States can mobilize the international community to close the loophole of article IV of the NPT, without undermining the treaty itself. 
337.DefinitionsIn this subtitle: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations, the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate. 
(2)Cooperative threat reduction programsThe term Cooperative Threat Reduction programs means programs and activities specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
 
